Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38              Page 1 of 80


PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (SBN: 24002482)
Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachary Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  §
    In re:                                                        § Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.                      §
                                                          Objection Deadline: January 2, 2020 at 4:00 p.m. (ET)
                                                                     Hearing Date: Scheduled only if necessary

                FIRST MONTHLY APPLICATION FOR COMPENSATION AND
                  REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
                  ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR FOR
             THE PERIOD FROM OCTOBER 16, 2019 THROUGH OCTOBER 31, 2019

    Name of Applicant:                                   Pachulski Stang Ziehl & Jones LLP
    Authorized to Provide Professional Services
                                                         Debtor and Debtor in Possession
    to:


1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
DOCS_LA:326504.1 36027/002
Case 19-34054-sgj11 Doc 235 Filed 12/11/19            Entered 12/11/19 15:30:38          Page 2 of 80


                                                  October 16, 2019 by Order entered December
 Date of Retention:
                                                  2, 2019
 Period for which Compensation and
                                                  October 16, 2019 – October 31, 2019
 Reimbursement is Sought:
 Amount of Compensation Sought as Actual,
                                                  $383,583.75
 Reasonable and Necessary:
 Amount of Expense Reimbursement Sought
                                                  $9,958.84
 as Actual, Reasonable and Necessary:


This is a:            monthly               interim              final application.

                 The total time expended for preparation of this monthly fee application is

approximately 4.0 hours and the corresponding compensation requested is approximately

$2,500.00.

                             PRIOR MONTHLY APPLICATIONS FILED

   Date            Period Covered         Requested       Requested          Approved         Approved
   Filed                                    Fees          Expenses             Fees           Expenses
 N/A

                                      PSZ&J PROFESSIONALS

  Name of Professional             Position of the Applicant,       Hourly       Total           Total
      Individual                    Number of Years in that         Billing      Hours        Compensation
                                    Position, Prior Relevant         Rate        Billed
                                 Experience, Year of Obtaining    (including
                                       License to Practice         Changes)
                                Partner 1987; Member CA Bar
  Ira D. Kharasch                                                  1095.00       74.50         $81,577.50
                                1982; Member NY Bar 2011
  Ira D. Kharasch               Travel Rate                         547.50       19.80         $10,840.50
                                Partner 1997; Member FL Bar
  Debra I. Grassgreen                                              1050.00            1.20      $1,260.00
                                1992; Member CA Bar 1994
                                Partner 1995; Member CA Bar
  Jeffrey N. Pomerantz                                             1025.00       30.10         $30,852.50
                                1989
  Jeffrey N. Pomerantz          Travel Rate                         512.50       14.80          $7,585.00
                                Partner 2008; Member NY Bar
  John A. Morris                                                   1025.00       23.40         $23,985.00
                                1991
  John A. Morris                Travel Rate                         512.50            3.00      $1,537.50
                                Partner 2004; Member TX Bar
  Maxim B. Litvak                                                   925.00       48.20         $44,585.00
                                1997; Member CA Bar 2001
  Maxim B. Litvak               Travel Rate                         462.50       10.00          $4,625.00


DOCS_LA:326504.1 36027/002                        2
Case 19-34054-sgj11 Doc 235 Filed 12/11/19           Entered 12/11/19 15:30:38     Page 3 of 80


  Name of Professional          Position of the Applicant,         Hourly     Total       Total
      Individual                 Number of Years in that           Billing    Hours    Compensation
                                 Position, Prior Relevant           Rate      Billed
                              Experience, Year of Obtaining      (including
                                    License to Practice           Changes)
                             Partner 2005; Member PA Bar
  James E. O'Neill                                                895.00       45.90    $41,080.50
                             1985; Member DE Bar 2001
                             Partner 2006; Member CA Bar
  Joshua M. Fried                                                 895.00        4.20     $3,759.00
                             1995; Member NY Bar 1999
                             Of Counsel 1999; Member CA
  Jonathan J. Kim                                                 850.00        0.80        $680.00
                             Bar 1995
                             Of Counsel 2019; Member NY
  Gregory V. Demo                                                 795.00      140.60   $111,777.00
                             Bar 2015
  Gregory V. Demo            Travel Rate                          397.50        5.10     $2,027.25
                             Of Counsel 2018; Member PA
  Peter J. Keane             Bar 2008; Member DE & NH             695.00        0.50        $347.50
                             Bars 2010
  Leslie A. Forrester        Law Library Director                 425.00        7.20     $3,060.00
  Karina K. Yee              Paralegal 2000                       395.00       26.00    $10,270.00
  Patricia J. Jeffries       Paralegal 1999                       395.00        4.60     $1,817.00
  Beatrice M. Koveleski      Case Management Assistant            325.00        2.10       $682.50
  Karen S. Neil              Case Management Assistant            325.00        0.90       $292.50
  L. Sheryle Pitman          Case Management Assistant            325.00        2.90       $942.50

                                      Grand Total:       $383,583.75
                                      Total Hours:            465.80
                                      Blended Rate:          $823.49


                              COMPENSATION BY CATEGORY

            Project Categories                     Total Hours                Total Fees
 Asset Analysis/ Recovery                             21.00                    $18,840.00
 Bankruptcy Litigation                                30.00                    $28,703.00
 Case Administration                                  45.80                    $34,204.50
 Cayman Bermuda Matters                                 9.60                   $ 8,176.50
 Claims Admin/Objections                                1.70                   $ 1,645.50
 Compensation of Professionals/ Other                   1.10                   $ 634.50
 Employee Benefit/ Pension                            17.10                    $15,593.50
 First Day                                            65.60                    $58,538.00
 Financial Filings                                    14.30                    $12,684.50
 Financing                                              9.30                   $ 8,206.50
 General Business Advice                              19.00                    $20,199.00
 General Creditors’ Committee                         15.90                    $15,020.50
 Litigation (Non-Bankruptcy)                            6.90                   $ 5,667.50
 Meeting of Creditors                                   5.00                   $ 4,091.00
 Operations                                           66.60                    $56,724.00

DOCS_LA:326504.1 36027/002                     3
Case 19-34054-sgj11 Doc 235 Filed 12/11/19     Entered 12/11/19 15:30:38   Page 4 of 80


           Project Categories                Total Hours             Total Fees
 Retention of Professionals                       3.50                $ 2,912.50
 Retention of Professionals/ Other              80.70                 $65,127.50
 Travel (Non-Working) billed at ½ rate          52.70                 $26,615.25
 Grand Total                                   465.80                $383,583.75




DOCS_LA:326504.1 36027/002               4
Case 19-34054-sgj11 Doc 235 Filed 12/11/19    Entered 12/11/19 15:30:38   Page 5 of 80



                                EXPENSE SUMMARY

          Expense Category                   Service Provider                Total
                                              (if applicable)              Expenses
 Air Fare                                                                  $ 690.41
 Auto Travel Expense                                                       $ 467.65
 Bloomberg – Online Research                                               $ 108.90
 Conference Call                AT&T                                       $ 58.00
 Delivery/ Courier Service      Advita                                     $ 829.48
 Federal Express                                                           $ 202.77
 Hotel Expense                  Hotel Du Pont                              $ 952.11
 Lexis/Nexis – Legal Research                                              $ 31.24
 Miscellaneous                  Amtrak                                     $    0.00
 Outgoing Facsimile                                                        $    5.75
 Pacer – Court Research                                                    $ 224.00
 Postage                                                                   $ 103.50
 Reproduction Expense                                                      $4,502.50
 Reproduction/ Scan Copy                                                   $ 446.40
 Travel Expense                                                            $ 765.00
 Working Meals                                                             $ 571.13
 Total                                                                     $9,958.84




DOCS_LA:326504.1 36027/002               5
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38              Page 6 of 80



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (SBN: 24002482)
Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachary Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  §
    In re:                                                        § Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.                      §
                                                          Objection Deadline: January 2, 2020 at 4:00 p.m. (ET)
                                                                     Hearing Date: Scheduled only if necessary

                FIRST MONTHLY APPLICATION FOR COMPENSATION AND
                  REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
                  ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR FOR
             THE PERIOD FROM OCTOBER 16, 2019 THROUGH OCTOBER 31, 2019




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_LA:326504.1 36027/002
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                Entered 12/11/19 15:30:38       Page 7 of 80




                 Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

“Bankruptcy Rules”), and the Delaware Court’s Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals, entered on November 14, 2019

[Docket No. 136] (the “Administrative Order”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J”

or the “Firm”), counsel for the above-captioned debtor and debtor in possession (the “Debtor”)

hereby submits its First Monthly Application for Compensation and for Reimbursement of

Expenses for the Period from October 16, 2019 through October 31, 2019 (the “Application”).

                 By this Application, PSZ&J seeks (i) a monthly interim allowance of

compensation in the amount of $383,583.75 and actual and necessary expenses in the amount of

$9,958.84 for a total allowance of $393,542.59 and (ii), payment of $306,867.00 (80% of the

allowed fees pursuant to the Administrative Order) and reimbursement of $9,958.84 (100% of

the allowed expenses pursuant to the Administrative Order) for a total payment of $316,825.84

for the period October 16, 2019 through October 31, 2019 (the “Interim Period”). In support of

this Application, PSZ&J respectfully represents as follows:

                                                Background

                 1.          On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware (the “Delaware Court”). The Debtor has continued in the

possession of its property and has continued to operate and manage its business as a debtor in




DOCS_LA:326504.1 36027/002                            2
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                Entered 12/11/19 15:30:38       Page 8 of 80




possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been appointed in this chapter 11 case.

                 2.          On October 29, 2019, the Office of the United States Trustee (the “U.S.

Trustee”) for the District of Delaware filed its Notice of Appointment of Committee of

Unsecured Creditors [Docket No. 65] (the “Committee”).

                 3.          On November 14, 2019, the Delaware Court signed the Administrative

Order, authorizing certain professionals and members of any official committee

(“Professionals”) to submit monthly applications for interim compensation and reimbursement

for expenses, pursuant to the procedures specified therein. The Administrative Order provides,

among other things, that a Professional may submit monthly fee applications. If no objections

are made within twenty-one (21) days after service of the monthly fee application the Debtor is

authorized to pay the Professional eighty percent (80%) of the requested fees and one hundred

percent (100%) of the requested expenses. Beginning with the period ending December 31,

2019, and at three-month intervals or such other intervals convenient to the Court, each

Professional shall file and serve an interim application for allowance of the amounts sought in its

monthly fee applications for that period. All fees and expenses paid are on an interim basis until

final allowance by the Court.

                 4.          The retention of PSZ&J, as counsel to the Debtor, was approved effective

as of October 16, 2019, by the Delaware Court’s Order Pursuant to Section 327(a) of the

Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule

2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as



DOCS_LA:326504.1 36027/002                            3
Case 19-34054-sgj11 Doc 235 Filed 12/11/19               Entered 12/11/19 15:30:38      Page 9 of 80




Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date, signed on

December 2, 2019 [Docket No. 176] (the “Retention Order”). The Retention Order authorized

PSZ&J to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

of-pocket expenses.

                 5.          On December 4, 2019 the Delaware Court entered an order transferring

venue of this case from the District of Delaware to the Northern District of Texas [Docket No.

1084].

                      PSZ&J’S APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Source

                 6.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtor. PSZ&J has received no payment and no promises for payment from

any source other than the Debtor for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in this case.

                 7.          PSZ&J has received payments from the Debtor during the year prior to the

Petition Date in the amount of $500,000, including the Debtor’s filing fee for this case, in

connection with the preparation of initial documents and the prepetition representation of the

Debtor. PSZ&J is current as of the Petition Date and has completed its final reconciliation of

prepetition fees and expenses (subject to any prepetition expenses that have not been received to

date). The retainer balance remaining from the prepetition payments to PSZ&J will be credited


DOCS_LA:326504.1 36027/002                           4
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                 Entered 12/11/19 15:30:38       Page 10 of 80




 to the Debtor and utilized as PSZ&J’s retainer to apply to postpetition fees and expenses

 pursuant to the compensation procedures approved by the Delaware Court.

                                                Fee Statements

                  8.          The fee statements for the Interim Period are attached hereto as Exhibit A.

 These statements contain daily time logs describing the time spent by each attorney and

 paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

 complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

 Administrative Order. PSZ&J’s time reports are initially handwritten by the attorney or

 paralegal performing the described services. The time reports are organized on a daily basis.

 PSZ&J is particularly sensitive to issues of “lumping” and, unless time was spent in one time

 frame on a variety of different matters for a particular client, separate time entries are set forth in

 the time reports. PSZ&J’s charges for its professional services are based upon the time, nature,

 extent and value of such services and the cost of comparable services other than in a case under

 the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working travel time to

 fifty percent (50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J

 professionals attempt to work during travel.

                                       Actual and Necessary Expenses

                  9.          A summary of actual and necessary expenses incurred by PSZ&J for the

 Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

 page for photocopying expenses related to cases, such as this, arising in Delaware. PSZ&J’s

 photocopying machines automatically record the number of copies made when the person that is



 DOCS_LA:326504.1 36027/002                            5
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                 Entered 12/11/19 15:30:38       Page 11 of 80




 doing the copying enters the client’s account number into a device attached to the photocopier.

 PSZ&J summarizes each client’s photocopying charges on a daily basis.

                  10.         PSZ&J charges $0.25 per page for out-going facsimile transmissions.

 There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

 facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

 the machines, supplies and extra labor expenses associated with sending telecopies and is

 reasonable in relation to the amount charged by outside vendors who provide similar services.

 PSZ&J does not charge the Debtor for the receipt of faxes in this case.

                  11.         With respect to providers of on-line legal research services (e.g., LEXIS

 and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

 computerized legal research. PSZ&J bills its clients the actual amounts charged by such

 services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                  12.         PSZ&J believes the foregoing rates are the market rates that the majority

 of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

 in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

 ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

 other charges.

                                       Summary of Services Rendered

                  13.         The names of the timekeepers of PSZ&J who have rendered professional

 services in this case during the Interim Period are set forth in the attached Exhibit A. PSZ&J, by

 and through such persons, has prepared and assisted in the preparation of various motions and



 DOCS_LA:326504.1 36027/002                            6
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                  Entered 12/11/19 15:30:38         Page 12 of 80




 orders submitted to the Court for consideration, advised the Debtor on a regular basis with

 respect to various matters in connection with the Debtor’s case, and performed all necessary

 professional services which are described and narrated in detail below. PSZ&J’s efforts have

 been extensive due to the size and complexity of the Debtor’s case.

                                       Summary of Services by Project

                  14.         The services rendered by PSZ&J during the Interim Period can be grouped

 into the categories set forth below. PSZ&J attempted to place the services provided in the

 category that best relates to such services. However, because certain services may relate to one

 or more categories, services pertaining to one category may in fact be included in another

 category. These services performed, by categories, are generally described below, with a more

 detailed identification of the actual services provided set forth on the attached Exhibit A.

 Exhibit A identifies the attorneys and paraprofessionals who rendered services relating to each

 category, along with the number of hours for each individual and the total compensation sought

 for each category.

 A.      Asset Analysis/ Recovery

                  15.         Time billed to this category relates to the analysis of the Debtor’s assets.

 During the Interim Period, the Firm provided advice in connection with certain intercompany

 transactions.

                              Fees: $18,840.00               Hours: 21.00




 DOCS_LA:326504.1 36027/002                             7
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                  Entered 12/11/19 15:30:38       Page 13 of 80




 B.      Bankruptcy Litigation

                  16.         This category includes work related to motions and litigation issues.

 During the Interim Period, the Firm, among other things: (i) conferred with counsel and Debtor

 regarding pending litigation matters; (ii) prepared hearing agendas; (iii) conferred with counsel

 regarding “second day” motions; and (iv) conferred with counsel and Debtor regarding case

 status and strategies.

                              Fees: $28,703.00              Hours: 30.00

 C.      Case Administration

                  17.         This category relates to work regarding administration of this case.

 During the Interim Period, the Firm, among other things: (i) reviewed correspondence and

 pleadings and forwarded them to appropriate parties; (ii) maintained a memorandum of critical

 dates; (iii) maintained service lists; (iv) conferred and corresponded with parties in interest

 regarding case status and administration issues; (v) held case status calls; and (vi) prepared pro

 hac vice applications.

                              Fees: $34,204.50              Hours: 45.80

 D.      Cayman Bermuda Matters

                  18.         Time billed to this category relates to the Debtor’s Bermuda bankruptcy

 proceedings. During the Interim Period, the Firm, among other things, reviewed and analyzed

 correspondence from Cayman counsel on foreign procedure issues, and prepared a motion to

 appoint a foreign representative.

                              Fees: $8,176.50               Hours: 9.60



 DOCS_LA:326504.1 36027/002                             8
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                  Entered 12/11/19 15:30:38         Page 14 of 80




 E.      Claims Administration/ Objections

                  19.         During the Interim Period, the Firm, among other things, reviewed claims

 and addressed creditor inquiries.

                              Fees: $1,645.50                Hours: 1.70

 F.      Compensation of Professionals/ Others

                  20.         During the Interim Period, the Firm, among other things, prepared a

 motion to approve compensation procedures for estate professionals.

                              Fees: $634.50                  Hours: 1.10

 G.      Employee Benefits/ Pension

                  21.         Time billed to this category relates to addressing wage and benefit issues.

 During the Interim Period, the Firm, among other things: (i) consulted with the Debtor regarding

 the need for a compensation expert and discussed potential candidates; (ii) prepared a motion to

 approve ordinary course employee bonus plan; (iii) analyzed corporate governance provisions

 with respect to the bonus plan; and (iv) conferred with potential compensation expert regarding

 bonus plan issues.

                              Fees: $15,593.50               Hours: 17.10

 H.      First Day

                  22.         This category relates to the various “first day” pleadings filed in the case.

 During the Interim Period, the Firm, among other things: (i) addressed numerous issues

 concerning the first day hearing conducted on October 18, 2019; (ii) prepared certifications of




 DOCS_LA:326504.1 36027/002                             9
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                  Entered 12/11/19 15:30:38       Page 15 of 80




 counsel and orders on first day motions; (iii) addressed U.S. Trustee concerns with various first

 day motions and orders; and (v) prepared for and attended the first day hearing.

                              Fees: $58,538.00              Hours: 65.60

 I.        Financial Filings

                  23.         During the Interim Period, the Firm, among other things: (i) reviewed and

 prepared documentation for the IDI response; (ii) conferred with estate professionals regarding

 ongoing reporting requirements; (iii) reviewed and analyzed cash management disclosure issues;

 (iv) attended the IDI; and (v) assisted the Debtor with the preparation of its initial operating

 report.

                              Fees: $12,684.50              Hours: 14.30

 J.        Financing

                  24.         Time billed to this category relates to the Debtor’s proposed use of cash

 collateral. During the Interim Period, the Firm, among other things: (i) addressed budget issues

 in connection with the cash collateral motion; (ii) conferred with the Debtor and counsel

 regarding debtor in possession funding; and (iii) prepared a withdrawal of the cash collateral

 motion.

                              Fees: $8,206.50               Hours: 9.30

 K.        General Business Advice

                  25.         During the Interim Period, the Firm, among other things: (i) addressed

 post-filing concerns with the Debtor; (ii) prepared for and participated in meeting with the




 DOCS_LA:326504.1 36027/002                            10
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                  Entered 12/11/19 15:30:38       Page 16 of 80




 Debtor and chief restructuring officer (“CRO”) to address case strategies, CRO authority, and

 business opportunities; and (iii) addressed general business operational issues with the Debtor.

                              Fees: $20,199.00              Hours: 19.00

 L.        General Creditors’ Committee

                  26.         During the Interim Period, the Firm, among other things: (i) addressed

 Committee formation matters; (ii) prepared a confidentiality agreement; (iii) reviewed and

 analyzed Committee composition issues; (iv) corresponded with the U.S. Trustee regarding

 Committee formation; and (v) prepared for and attended the Committee formation meeting.

                              Fees: $15,020.50              Hours: 15.90

 M.        Litigation (Non-Bankruptcy)

                  27.         During the Interim Period, the Firm, among other things, reviewed and

 analyzed Chancery Court pending litigation issues.

                              Fees: $5,667.50               Hours: 6.90

 N.        Meeting of Creditors

                  28.         Time billed to this category relates to the section 341(a) meeting of

 creditors. During the Interim Period, the Firm, among other things, coordinated logistics with

 the U.S. Trustee regarding the formation meeting and prepared a case commencement and 341(a)

 notice.

                              Fees: $4,091.00               Hours: 5.00




 DOCS_LA:326504.1 36027/002                            11
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                   Entered 12/11/19 15:30:38        Page 17 of 80




 O.      Operations

                  29.         Time billed to this category relates to the daily business operations of the

 Debtors. During the Interim Period, the Firm, among other things: (i) performed research and

 prepared a motion to approve protocols for ordinary course transactions; (ii) conferred with

 counsel and Debtor regarding ordinary course operations and need for motion to approve such

 protocols; (iii) addressed general operational matters with the CRO; (iv) performed research and

 prepared a supplemental cash management motion; and (v) conferred with estate professionals

 regarding protocol for assessing ordinary course transactions.

                              Fees: $56,724.00               Hours: 66.00

 P.      Retention of Professionals

                  30.         Time billed to this category relates to the retention of the Firm. During

 the Interim Period, the Firm, performed conflicts checks for disclosures and prepared the Firm’s

 retention application.

                              Fees: $2,912.50                Hours: 3.50

 Q.      Retention of Professionals/Others

                  31.         Time billed to this category relates to the retention of estate professionals

 other than the Firm. During the Interim Period, the Firm, among other things: (i) prepared an

 application to employ ordinary course professionals; (ii) prepared a motion to employ a CRO;

 (iii) performed research regarding expanding the power/authority of the CRO; (iv) prepared a

 motion to employ special counsel; (v) prepared list of parties in interest for retention disclosures




 DOCS_LA:326504.1 36027/002                             12
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                 Entered 12/11/19 15:30:38      Page 18 of 80




 of estate professionals; and (vi) conferred with ordinary course professionals and special counsel

 regarding retention issues.

                              Fees: $65,127.50             Hours: 80.70

 R.      Travel (Non-Working)

                  32.         During the Interim Period, the Firm incurred time while traveling on case

 matters. Non-working travel is billed at one-half the normal rate.

                              Fees: $26,615.25             Hours: 52.70

                                             Valuation of Services

                  33.         Attorneys and paraprofessionals of PSZ&J expended a total 465.80 hours

 in connection with their representation of the Committee during the Interim Period, as follows:

   Name of Professional               Position of the Applicant,         Hourly      Total        Total
       Individual                      Number of Years in that           Billing     Hours     Compensation
                                       Position, Prior Relevant           Rate       Billed
                                    Experience, Year of Obtaining      (including
                                          License to Practice           Changes)
                                   Partner 1987; Member CA Bar
  Ira D. Kharasch                                                      1095.00        74.50      $81,577.50
                                   1982; Member NY Bar 2011
  Ira D. Kharasch                  Travel Rate                           547.50       19.80      $10,840.50
                                   Partner 1997; Member FL Bar
  Debra I. Grassgreen                                                  1050.00         1.20       $1,260.00
                                   1992; Member CA Bar 1994
                                   Partner 1995; Member CA Bar
  Jeffrey N. Pomerantz                                                 1025.00        30.10      $30,852.50
                                   1989
  Jeffrey N. Pomerantz             Travel Rate                           512.50       14.80       $7,585.00
                                   Partner 2008; Member NY Bar
  John A. Morris                                                       1025.00        23.40      $23,985.00
                                   1991
  John A. Morris                   Travel Rate                           512.50        3.00       $1,537.50
                                   Partner 2004; Member TX Bar
  Maxim B. Litvak                                                        925.00       48.20      $44,585.00
                                   1997; Member CA Bar 2001
  Maxim B. Litvak                  Travel Rate                           462.50       10.00       $4,625.00
                                   Partner 2005; Member PA Bar
  James E. O'Neill                                                       895.00       45.90      $41,080.50
                                   1985; Member DE Bar 2001



 DOCS_LA:326504.1 36027/002                           13
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                  Entered 12/11/19 15:30:38      Page 19 of 80



   Name of Professional               Position of the Applicant,          Hourly      Total        Total
       Individual                      Number of Years in that            Billing     Hours     Compensation
                                       Position, Prior Relevant            Rate       Billed
                                    Experience, Year of Obtaining       (including
                                          License to Practice            Changes)
                                   Partner 2006; Member CA Bar
  Joshua M. Fried                                                        895.00         4.20         $3,759.00
                                   1995; Member NY Bar 1999
                                   Of Counsel 1999; Member CA
  Jonathan J. Kim                                                        850.00         0.80          $680.00
                                   Bar 1995
                                   Of Counsel 2019; Member NY
  Gregory V. Demo                                                        795.00      140.60     $111,777.00
                                   Bar 2015
  Gregory V. Demo                  Travel Rate                           397.50         5.10         $2,027.25
                                   Of Counsel 2018; Member PA
  Peter J. Keane                   Bar 2008; Member DE & NH              695.00         0.50          $347.50
                                   Bars 2010
  Leslie A. Forrester              Law Library Director                  425.00         7.20         $3,060.00
  Karina K. Yee                    Paralegal 2000                        395.00        26.00        $10,270.00
  Patricia J. Jeffries             Paralegal 1999                        395.00         4.60         $1,817.00
  Beatrice M. Koveleski            Case Management Assistant             325.00         2.10           $682.50
  Karen S. Neil                    Case Management Assistant             325.00         0.90           $292.50
  L. Sheryle Pitman                Case Management Assistant             325.00         2.90           $942.50

                                              Grand Total:      $383,583.75
                                              Total Hours:           465.80
                                              Blended Rate:         $823.49


                  34.         The nature of work performed by these persons is fully set forth in

 Exhibit A attached hereto. These are PSZ&J’s normal hourly rates for work of this character.

 The reasonable value of the services rendered by PSZ&J for the Debtor during the Interim Period

 is $383,583.75.

                  35.         In accordance with the factors enumerated in section 330 of the

 Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

 reasonable given (a) the complexity of this case, (b) the time expended, (c) the nature and extent

 of the services rendered, (d) the value of such services, and (e) the costs of comparable services

 other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the


 DOCS_LA:326504.1 36027/002                            14
Case 19-34054-sgj11 Doc 235 Filed 12/11/19            Entered 12/11/19 15:30:38     Page 20 of 80




 requirements of the Administrative Order and the Guidelines for Reviewing Applications for

 Compensation and Reimbursement of Expenses by Attorneys in Large Chapter 11 Cases,

 effective November 1, 2013 (the “Guidelines”) and believes that this Application complies with

 such Order and Guidelines.

                  WHEREFORE, PSZ&J respectfully requests that, for the period of October 16,

 2019 through October 31, 2019, (i) an interim allowance be made to PSZ&J for compensation in

 the amount $383,583.75 and actual and necessary expenses in the amount of $9,958.84 for a total

 allowance of $393,542.59 and (ii), payment of $306,867.00 (80% of the allowed fees pursuant to

 the Administrative Order) and reimbursement of $9,958.84 (100% of the allowed expenses

 pursuant to the Administrative Order) for a total payment of $316,825.84, and for such other and

 further relief as this Court may deem just and proper.

  Dated: December11, 2019                    PACHULSKI STANG ZIEHL & JONES LLP


                                              /s/ Jeffrey N. Pomerantz
                                             PACHULSKI STANG ZIEHL & JONES LLP
                                             Jeffrey N. Pomerantz (CA Bar No.143717)
                                             (admitted pro hac vice)
                                             Ira D. Kharasch (CA Bar No. 109084)
                                             (admitted pro hac vice)
                                             Maxim B. Litvak (SBN: 24002482)
                                             Gregory V. Demo (NY Bar 5371992)
                                             (admitted pro hac vice)
                                             10100 Santa Monica Blvd., 13th Floor
                                             Los Angeles, CA 90067
                                             Telephone: (310) 277-6910
                                             Facsimile: (310) 201-0760
                                             E-mail:      jpomerantz@pszjlaw.com
                                                          ikharasch@pszjlaw.com
                                                          mlitvak@pszjlaw.com
                                                          gdemo@pszjlaw.com

                                             -and-


 DOCS_LA:326504.1 36027/002                      15
Case 19-34054-sgj11 Doc 235 Filed 12/11/19    Entered 12/11/19 15:30:38   Page 21 of 80




                                      HAYWARD & ASSOCIATES PLLC
                                      Melissa S. Hayward
                                      Texas Bar No. 24044908
                                      MHayward@HaywardFirm.com
                                      Zachary Z. Annable
                                      Texas Bar No. 24053075
                                      ZAnnable@HaywardFirm.com
                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Tel: (972) 755-7100
                                      Fax: (972) 755-7110

                                      Counsel and Proposed Counsel for the Debtor and
                                      Debtor in Possession




 DOCS_LA:326504.1 36027/002              16
Case 19-34054-sgj11 Doc 235 Filed 12/11/19         Entered 12/11/19 15:30:38       Page 22 of 80



                                CERTIFICATE OF SERVICE


         I hereby certify that a true and correct copy of the foregoing Motion has been served
 electronically via the Court’ s CM/ECF system upon all parties appearing on the attached service
 list.
                                             /s/ Jeffrey N. Pomerantz
                                             Jeffrey N. Pomerantz




 DOCS_LA:326504.1 36027/002
Case 19-34054-sgj11 Doc 235 Filed 12/11/19       Entered 12/11/19 15:30:38   Page 23 of 80



 In re Highland Capital Management, L.P.
 Case No. 19-34054-sgj11

 ECF Recipients:

    Zachery Z. Annable zannable@haywardfirm.com
    Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
    Sean M. Beach bankfilings@ycst.com, sbeach@ycst.com
    Matthew A. Clemente mclemente@sidley.com, matthew-clemente-
     8764@ecf.pacerpro.com;efilingnotice@sidley.com
    David Grant Crooks dcrooks@foxrothschild.com,
     etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfrey@
     foxrothschild.com;jdistanislao@foxrothschild.com
    Bojan Guzina bguzina@sidley.com
    Melissa S. Hayward MHayward@HaywardFirm.com, mholmes@HaywardFirm.com
    Michael Scott Held mheld@jw.com, lcrumble@jw.com
    Juliana Hoffman jhoffman@sidley.com, txefilingnotice@sidley.com;julianna-hoffman-
     8287@ecf.pacerpro.com
    John J. Kane jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com
    Jeffrey Kurtzman kurtzman@kurtzmansteady.com
    Phillip L. Lamberson plamberson@winstead.com
    Paige Holden Montgomery pmontgomery@sidley.com
    Edmon L. Morton emorton@ycst.com
    Rakhee V. Patel rpatel@winstead.com, lbayliss@winstead.com;achiarello@winstead.com
    Charles Martin Persons cpersons@sidley.com
    Mark A. Platt mplatt@fbtlaw.com, aortiz@fbtlaw.com
    Linda D. Reece lreece@pbfcm.com
    Penny Packard Reid preid@sidley.com, txefilingnotice@sidley.com;penny-reid-
     4098@ecf.pacerpro.com;ncade@sidley.com
    Brian Patrick Shaw shaw@roggedunngroup.com, cashion@roggedunngroup.com
    Laurie A. Spindler Laurie.Spindler@lgbs.com, Dora.Casiano-Perez@lgbs.com
    United States Trustee ustpregion06.da.ecf@usdoj.gov
    Jaclyn C. Weissgerber bankfilings@ycst.com, jweissgerber@ycst.com
    Elizabeth Weller dallas.bankruptcy@publicans.com, dora.casiano-
     perez@lgbs.com;Melissa.palo@lgbs.com




 DOCS_LA:326504.1 36027/002                  2
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38              Page 24 of 80



 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 Maxim B. Litvak (SBN: 24002482)
 Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachary Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                   §
     In re:                                                        § Chapter 11
                                                                   §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §

                           CERTIFICATION OF JEFFREY N. POMERANTZ


              Jeffrey N. Pomerantz, under penalty of perjury, certifies as follows:

                     1.       I am a partner with the law firm of Pachulski Stang Ziehl & Jones LLP

 (“PSZ&J”). I make this certification in accordance with Appendix F of the Local Bankruptcy

 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



 DOCS_LA:326504.1 36027/002
Case 19-34054-sgj11 Doc 235 Filed 12/11/19                 Entered 12/11/19 15:30:38       Page 25 of 80




 Rules of the United States Bankruptcy Court for the Northern District of Texas (“Appendix F”)

 regarding the contents of applications for compensation and expenses.

                  2.          I have read the First Monthly Application for Compensation and for

 Reimbursement of Expenses for the Period from October 16, 2019 through October 31, 2019 (the

 “Application”).

                  3.          Pursuant to section I.G of Appendix F, I hereby certify to the best of my

 knowledge, information and belief, formed after reasonable inquiry, that (a) the compensation

 and expense reimbursement sought is in conformity with Appendix F, except as specifically

 noted in the Application and (b) the compensation and expense reimbursement requested are

 billed at rates in accordance with practices no less favorable than those customarily employed by

 the applicant and generally accepted by the applicant’s clients.

                  4.          I have reviewed the requirements of the Guidelines for Reviewing

 Applications for Compensation and Reimbursement of Expenses by Attorneys in Large Chapter

 11 Cases, effective November 1, 2013 (the “Guidelines”) and I believe that the Application

 complies with the Guidelines.

 Dated: December 11, 2019
                                                            /s/ Jeffrey N. Pomerantz
                                                            Jeffrey N. Pomerantz




 DOCS_LA:326504.1 36027/002                            2
Case 19-34054-sgj11 Doc 235 Filed 12/11/19   Entered 12/11/19 15:30:38   Page 26 of 80




                                   Exhibit A
                                October 2019 Invoice




 DOCS_LA:326504.1 36027/002
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19          Entered 12/11/19 15:30:38     Page 27 of 80


                                 Pachulski Stang Ziehl & Jones LLP
                                           10100 Santa Monica Blvd.
                                                  13th Floor
                                            Los Angeles, CA 90067
                                                                       October 31, 2019
Highland Capital Management LP                                         Invoice 123595
300 Crescent Court ste. 700                                            Client   36027
Dallas , TX 75201                                                      Matter   00002
                                                                                JNP

RE: Postpetition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 10/31/2019
                   FEES                                                 $383,583.75
                   EXPENSES                                               $9,958.84
                   TOTAL CURRENT CHARGES                                $393,542.59

                   BALANCE FORWARD                                      $390,206.39
                   A/R Adjustments                                     -$390,206.39
                   TOTAL BALANCE DUE                                    $393,542.59
       Case 19-34054-sgj11 Doc 235 Filed 12/11/19      Entered 12/11/19 15:30:38     Page 28 of 80


Pachulski Stang Ziehl & Jones LLP                                             Page:     2
Highland Capital Management LP                                                Invoice 123595
36027 - 00002                                                                 October 31, 2019




  Summary of Services by Professional
  ID         Name                          Title                    Rate       Hours               Amount

 BMK         Koveleski, Beatrice M.        Case Man. Asst.        325.00           2.10           $682.50

 DG          Grassgreen, Debra I.          Partner               1050.00           1.20          $1,260.00

 GVD         Demo, Gregory Vincent         Counsel                397.50           5.10          $2,027.25

 GVD         Demo, Gregory Vincent         Counsel                795.00      140.60        $111,777.00

 IDK         Kharasch, Ira D.              Partner                547.50       19.80         $10,840.50

 IDK         Kharasch, Ira D.              Partner               1095.00       74.50         $81,577.50

 JAM         Morris, John A.               Partner                512.50           3.00          $1,537.50

 JAM         Morris, John A.               Partner               1025.00       23.40         $23,985.00

 JEO         O'Neill, James E.             Partner                895.00       45.90         $41,080.50

 JJK         Kim, Jonathan J.              Counsel                850.00           0.80           $680.00

 JMF         Fried, Joshua M.              Partner                895.00           4.20          $3,759.00

 JNP         Pomerantz, Jeffrey N.         Partner                512.50       14.80             $7,585.00

 JNP         Pomerantz, Jeffrey N.         Partner               1025.00       30.10         $30,852.50

 KKY         Yee, Karina K.                Paralegal              395.00       26.00         $10,270.00

 KSN         Neil, Karen S.                Case Man. Asst.        325.00           0.90           $292.50

 LAF         Forrester, Leslie A.          Other                  425.00           7.20          $3,060.00

 MBL         Litvak, Maxim B.              Partner                462.50       10.00             $4,625.00

 MBL         Litvak, Maxim B.              Partner                925.00       48.20         $44,585.00

 PJJ         Jeffries, Patricia J.         Paralegal              395.00           4.60          $1,817.00

 PJK         Keane, Peter J.               Counsel                695.00           0.50           $347.50

 SLP         Pitman, L. Sheryle            Case Man. Asst.        325.00           2.90           $942.50

                                                                             465.80          $383,583.75
      Case 19-34054-sgj11 Doc 235 Filed 12/11/19     Entered 12/11/19 15:30:38      Page 29 of 80


Pachulski Stang Ziehl & Jones LLP                                               Page:     3
Highland Capital Management LP                                                  Invoice 123595
36027 - 00002                                                                   October 31, 2019


  Summary of Services by Task Code
  Task Code         Description                                        Hours                         Amount

 AA                 Asset Analysis/Recovery[B120]                       21.00                      $18,840.00

 BL                 Bankruptcy Litigation [L430]                        30.00                      $28,703.00

 CA                 Case Administration [B110]                          45.80                      $34,204.50

 CBM                Cayman Bermuda Matters                               9.60                       $8,176.50

 CO                 Claims Admin/Objections[B310]                        1.70                       $1,645.50

 CPO                Comp. of Prof./Others                                1.10                        $634.50

 EB                 Employee Benefit/Pension-B220                       17.10                      $15,593.50

 FD                 First Day                                           65.60                      $58,538.00

 FF                 Financial Filings [B110]                            14.30                      $12,684.50

 FN                 Financing [B230]                                     9.30                       $8,206.50

 GB                 General Business Advice [B410]                      19.00                      $20,199.00

 GC                 General Creditors Comm. [B150]                      15.90                      $15,020.50

 LN                 Litigation (Non-Bankruptcy)                          6.90                       $5,667.50

 MC                 Meeting of Creditors [B150]                          5.00                       $4,091.00

 OP                 Operations [B210]                                   66.60                      $56,724.00

 RP                 Retention of Prof. [B160]                            3.50                       $2,912.50

 RPO                Ret. of Prof./Other                                 80.70                      $65,127.50

 TR                 Travel                                              52.70                      $26,615.25

                                                                       465.80                  $383,583.75
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19   Entered 12/11/19 15:30:38   Page 30 of 80


Pachulski Stang Ziehl & Jones LLP                                       Page:     4
Highland Capital Management LP                                          Invoice 123595
36027 - 00002                                                           October 31, 2019


  Summary of Expenses
  Description                                                                              Amount
Air Fare [E110]                                                                      $690.41
Auto Travel Expense [E109]                                                           $467.65
Bloomberg                                                                            $108.90
Working Meals [E111]                                                                 $571.13
Conference Call [E105]                                                                $58.00
Delivery/Courier Service                                                             $829.48
Federal Express [E108]                                                               $202.77
Fax Transmittal [E104]                                                                 $5.75
Hotel Expense [E110]                                                                 $952.11
Lexis/Nexis- Legal Research [E                                                        $31.24
Pacer - Court Research                                                               $224.00
Postage [E108]                                                                       $103.50
Reproduction Expense [E101]                                                        $4,502.50
Reproduction/ Scan Copy                                                              $446.40
Travel Expense [E110]                                                                $765.00

                                                                                   $9,958.84
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38         Page 31 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:     5
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 10/16/2019   GVD     AA        Conference with F. Caruso, B. Sharp and client re        0.30        795.00         $238.50
                                Petrocap limited partnership interests

 10/20/2019   MBL     AA        Attention to client inquiry re Carey investment;         0.20        925.00         $185.00
                                coordinate with team re same.

 10/21/2019   IDK     AA        E-mails with client, others re its proposed Carey        0.30      1095.00          $328.50
                                transaction

 10/21/2019   MBL     AA        Attention to intercompany obligations; emails with       0.30        925.00         $277.50
                                client re same.

 10/22/2019   IDK     AA        Review of correspondence with client on Carey            0.30      1095.00          $328.50
                                International proposed transaction and consider

 10/22/2019   IDK     AA        Review briefly memo on notes receivable                  0.20      1095.00          $219.00

 10/22/2019   GVD     AA        Review notes receivables; correspondence with            2.10        795.00        $1,669.50
                                client re same

 10/22/2019   GVD     AA        Review notes receivables; correspondence with            2.10        795.00        $1,669.50
                                client re same

 10/23/2019   IDK     AA        E-mails with attorneys and F Caruso re note              0.20      1095.00          $219.00
                                receivable and the Hunter Mountain note issues

 10/23/2019   MBL     AA        Attention to misc. client inquiries; emails with team    1.00        925.00         $925.00
                                and client re pending issues; analyze pending
                                transactions.

 10/23/2019   GVD     AA        Review Eagle Equity Structure; correspondence with       1.30        795.00        $1,033.50
                                client and CRO re same

 10/23/2019   GVD     AA        Review Eagle Equity Structure; correspondence with       1.30        795.00        $1,033.50
                                client and CRO re same

 10/24/2019   MBL     AA        Call with client re Carey transaction issues; update     1.00        925.00         $925.00
                                team re same.

 10/24/2019   MBL     AA        Call with client re Carey transaction issues; update     1.00        925.00         $925.00
                                team re same.

 10/26/2019   MBL     AA        Review prospective transactions re Debtor subs.          0.20        925.00         $185.00

 10/29/2019   IDK     AA        E-mails with CRO re F. Caruso extensive memo on          0.60      1095.00          $657.00
                                liquidation of Argentina and Dynamic funds,
                                including review of same (.4); E-mails with
                                attorneys re referencing same in ordinary course
                                motion (.2).

 10/30/2019   IDK     AA        Review of extensive memo from client on Argentina        0.50      1095.00          $547.50
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                   Entered 12/11/19 15:30:38          Page 32 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate        Amount
                                and Dynamic funds and related issues (.2); E-mails
                                with CRO, others on 13 week budget and funding
                                issues, and prof fee account funding, and upcoming
                                meeting with client, conference with RO re same
                                (.3).
 10/30/2019   IDK     AA        E-mails with attorneys re summary of client              0.80      1095.00          $876.00
                                discussion on wind down of Argentina and Dynamic
                                funds, whether to green light as ordinary course, and
                                re process for approving communications with client
                                on various issues (.6); Review of correspondence
                                with PBGC on info requests and feedback from
                                CRO re same (.2).

 10/30/2019   JNP     AA        Internal team call regarding windown of two funds        0.50      1025.00          $512.50
                                and information protocols.

 10/30/2019   JNP     AA        Call with DSI and PSZJ regarding windown of two          0.50      1025.00          $512.50
                                funds and information protocols.

 10/30/2019   MBL     AA        Attention to fund liquidation and redemption issues.     0.50        925.00         $462.50

 10/30/2019   MBL     AA        Call with client re fund liquidation issues (0.8);       1.10        925.00        $1,017.50
                                follow-up call with G. Demo (0.1) and emails with
                                team (0.2) re same.

 10/30/2019   GVD     AA        Review correspondence and back up regarding wind         0.30        795.00         $238.50
                                down transaction.

 10/30/2019   GVD     AA        Conference with HCMLP and F. Caruso regarding            0.80        795.00         $636.00
                                structure of wind down transactions.

 10/30/2019   GVD     AA        Conference regarding F. Caruso regarding wind            0.20        795.00         $159.00
                                down transactions.

 10/30/2019   GVD     AA        Draft summary email of email of material facts from      0.80        795.00         $636.00
                                wind down transaction.

 10/30/2019   GVD     AA        Review comments from F. Caruso on summary of             0.20        795.00         $159.00
                                wind down transactions.

 10/30/2019   GVD     AA        Correspondence with client regarding factual             0.50        795.00         $397.50
                                background of wind down transactions.

 10/31/2019   IDK     AA        E-mails with re client revisions to memo on              0.70      1095.00          $766.50
                                Argentina/Dynamic liquid (.2); E-mails with G.
                                Demo re same for his write up (.2); E-mails with I.
                                Leventon re how to deal with creditor inquiries on
                                critical vendor issues (.1); E-mails with CRO/F.
                                Caruso and client re funding issues and Jeffries and
                                Loral and Select Fund (.2).

 10/31/2019   IDK     AA        Email G. Demo re his memo on various factual             0.40      1095.00          $438.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38          Page 33 of 80


Pachulski Stang Ziehl & Jones LLP                                                                Page:     7
Highland Capital Management LP                                                                   Invoice 123595
36027 - 00002                                                                                    October 31, 2019


                                                                                         Hours           Rate         Amount
                                problems in transactions, and consider same (.2);
                                Telephone conferences with J. Pomerantz re general
                                case issues (.2).

 10/31/2019   MBL     AA        Review client input on fund redemption issues.            0.20        925.00          $185.00

 10/31/2019   GVD     AA        Review revisions to summary of wind down                  0.60        795.00          $477.00
                                transaction.

                                                                                         21.00                      $18,840.00

  Bankruptcy Litigation [L430]
 10/07/2019   JAM     BL        E-mail to I. Kharasch, G. Demo, M. Litvak                 2.30      1025.00          $2,357.50
                                regarding First Day Declaration (0.3); review/revise
                                First Day Declaration (1.0); e-mails with M. Litvak
                                regarding revised First Day Declaration (0.2); revise
                                First Day Declaration (0.8)

 10/16/2019   IDK     BL        Telephone conferences and E-mails with attorneys          1.30      1095.00          $1,423.50
                                re status of drafts of various 1st day motions, and
                                logistics/coverage re same (.3); E-mails with client
                                and attorneys re further info for 1st day motions,
                                including review of new drafts (.7); telephone
                                conferences with G Demo re draft 1st day motions
                                and need for summary of latest requests and
                                coverage of same (.1); E-mails with G Demo and
                                others re his detailed summary of all motions (.2)

 10/16/2019   IDK     BL        E-mails with attorneys re first days and Petrocap         0.70      1095.00           $766.50
                                related issues on transactions and organization chart
                                issues (.3); review of further E-mails with client
                                group on more changes to 1st day Dec and ordinary
                                course issues (.4)

 10/17/2019   IDK     BL        E-mails with attorneys re anticipated 2d day hearing      1.00      1095.00          $1,095.00
                                issues on timing, and coordination of meetings
                                tomorrow in office with client, CRO (.3); E-mails
                                with J O’Neill and Greg Debtor on coordination
                                with UST today and coverage on 1st day motions
                                tomorrow (.3); E-mails with attorneys, including
                                John Morris, re need for litigation support at hearing
                                tomorrow in light of cross-X probability and
                                coordination of same (.4)

 10/17/2019   IDK     BL        Review of correspondence with client re questions         1.50      1095.00          $1,642.50
                                from UST, including brief review of same, as well as
                                client feedback re same and changes made (.4);
                                review of press of Redeemer comments (.1); Meet
                                with client and CRO on status and tomorrow’s
                                hearing (1.0)
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38          Page 34 of 80


Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Highland Capital Management LP                                                                   Invoice 123595
36027 - 00002                                                                                    October 31, 2019


                                                                                         Hours           Rate        Amount

 10/17/2019   KKY     BL        Email to transcriber re transcripts                       0.10        395.00          $39.50

 10/20/2019   JNP     BL        Review emails regarding Redeemer litigation;              0.20      1025.00          $205.00
                                Conference with Ira D. Kharasch regarding same.

 10/21/2019   IDK     BL        Review of correspondence re Acis/Terry                    0.30      1095.00          $328.50
                                proceedings, claims

 10/21/2019   IDK     BL        E-mails with attorneys re litigation support on next      0.60      1095.00          $657.00
                                hearings (.2); E-mails with attorneys on CRO/trustee
                                issues and precedent (.4)

 10/21/2019   KKY     BL        Email to team re 10/18/19 transcript                      0.10        395.00          $39.50

 10/21/2019   JMF     BL        Review pending case issues & memorandum re                1.10        895.00         $984.50
                                work in progress (.3); telephone call with J.N.
                                Pomerantz, I. Kharasch re same (.8).

 10/22/2019   IDK     BL        Review briefly various correspondence with Foley          0.30      1095.00          $328.50
                                firm re Acis claim and issues

 10/22/2019   MBL     BL        Attention to summary of pending disputes with Acis;       0.30        925.00         $277.50
                                emails with team re same.

 10/23/2019   JEO     BL        Correspondence with Acis counsel re transcript and        0.20        895.00         $179.00
                                information request

 10/24/2019   IDK     BL        Emails with client, others re Acis requests, and other    0.20      1095.00          $219.00
                                issues on Acis

 10/24/2019   JAM     BL        Telephone conference with G. Demo regarding               3.50      1025.00         $3,587.50
                                status, strategy (0.4); review litigation documents/
                                record (3.1)

 10/25/2019   MBL     BL        Review draft NDA with Acis; emails with Acis              0.30        925.00         $277.50
                                counsel and client re same.

 10/25/2019   JAM     BL        Review appellate documents from prepetition               4.20      1025.00         $4,305.00
                                litigation

 10/26/2019   MBL     BL        Review Acis background documents and TX BK                1.00        925.00         $925.00
                                Court rulings.

 10/27/2019   IDK     BL        Attend client call with I. Leventon, J. Pomerantz on      1.20      1095.00         $1,314.00
                                status of case, CRO issues, and motions (.8); review
                                briefly of various drafts of write ups on
                                Daugherty/Acis claims & history (.2); E-mails with
                                client and attorneys re rescheduling of WIP call
                                tomorrow (.2).

 10/28/2019   LAF     BL        Edit document citations to court documents.               0.50        425.00         $212.50

 10/28/2019   LAF     BL        Legal research re: Chapter 11 trustee duties.             0.80        425.00         $340.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                     Entered 12/11/19 15:30:38      Page 35 of 80


Pachulski Stang Ziehl & Jones LLP                                                             Page:     9
Highland Capital Management LP                                                                Invoice 123595
36027 - 00002                                                                                 October 31, 2019


                                                                                      Hours           Rate         Amount

 10/28/2019   JAM     BL        Telephone call with G. Demo regarding status,          0.60      1025.00           $615.00
                                strategy.

 10/29/2019   KKY     BL        Draft 11/7/19 agenda                                   0.40        395.00          $158.00

 10/29/2019   KKY     BL        Draft certificate of service for 11/7/19 agenda        0.10        395.00           $39.50

 10/29/2019   GVD     BL        Multiple email regarding second day motion emails.     1.10        795.00          $874.50

 10/29/2019   GVD     BL        Attend to issues regarding second day motions and      2.10        795.00         $1,669.50
                                filing.

 10/30/2019   KKY     BL        Review and revise 11/7/19 agenda                       0.20        395.00           $79.00

 10/30/2019   JAM     BL        Meet with G. Demo regarding status (0.2); telephone    2.40      1025.00          $2,460.00
                                conference with J. Pomerantz, I. Kharasch, G.
                                Demo, M. Litvak regarding status, strategies (1.0);
                                review pleadings (1.2).

 10/30/2019   GVD     BL        Conference with John Morris regarding status of        0.50        795.00          $397.50
                                HCMLP bankruptcy.

 10/31/2019   IDK     BL        Telephone conference with J. Pomerantz re issues on    0.50      1095.00           $547.50
                                potential trustee motion and other issues (.2);
                                E-mails with J Kim and G. Demo re same trustee
                                research and background (.3).

 10/31/2019   JEO     BL        Review and circulate agenda canceling 11/7 hearing     0.40        895.00          $358.00

                                                                                      30.00                      $28,703.00

  Case Administration [B110]
 10/16/2019   GVD     CA        Review KCC website; correspondence with client re      1.30        795.00         $1,033.50
                                same

 10/17/2019   KKY     CA        Draft (.1) and prepare for filing (.1) pro hac vice    0.20        395.00           $79.00
                                motion (Ira D. Kharasch of PSZJ)

 10/17/2019   KKY     CA        Draft (.1) and prepare for filing (.1) pro hac vice    0.20        395.00           $79.00
                                motion (Maxim B. Litvak of PSZJ)

 10/17/2019   KKY     CA        Draft (.1) and prepare for filing (.1) pro hac vice    0.20        395.00           $79.00
                                motion (Jeffrey N. Pomerantz of PSZJ)

 10/17/2019   KKY     CA        Draft (.1) and prepare for filing (.1) pro hac vice    0.20        395.00           $79.00
                                motion (Gregory V. Demo of PSZJ)

 10/17/2019   KKY     CA        Draft (.1) and prepare for filing (.1) pro hac vice    0.20        395.00           $79.00
                                motion (John A. Morris of PSZJ)

 10/17/2019   KKY     CA        Review and revise 2002 service list                    0.80        395.00          $316.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                      Entered 12/11/19 15:30:38        Page 36 of 80


Pachulski Stang Ziehl & Jones LLP                                                                Page:    10
Highland Capital Management LP                                                                   Invoice 123595
36027 - 00002                                                                                    October 31, 2019


                                                                                         Hours           Rate        Amount

 10/17/2019   KSN     CA        Maintain document control.                                0.20        325.00          $65.00

 10/17/2019   BMK     CA        Prepared daily memo narrative and coordinated             1.00        325.00         $325.00
                                client distribution.

 10/18/2019   JNP     CA        Lengthy email response to client regarding                0.50      1025.00          $512.50
                                calendaring issues and related.

 10/18/2019   KKY     CA        Serve [signed] order granting pro hac vice motion         0.10        395.00          $39.50
                                (Ira D. Kharasch of PSZJ)

 10/18/2019   KKY     CA        Serve [signed] order granting pro hac vice motion         0.10        395.00          $39.50
                                (Maxim B. Litvak of PSZJ)

 10/18/2019   KKY     CA        Serve [signed] order granting pro hac vice motion         0.10        395.00          $39.50
                                (Jeffrey N. Pomerantz of PSZJ)

 10/18/2019   KKY     CA        Serve [signed] order granting pro hac vice motion         0.10        395.00          $39.50
                                (Gregory V. Demo of PSZJ)

 10/18/2019   KKY     CA        Serve [signed] order granting pro hac vice motion         0.10        395.00          $39.50
                                (John A. Morris of PSZJ)

 10/18/2019   KKY     CA        Review and revise 2002 service list                       1.00        395.00         $395.00

 10/18/2019   BMK     CA        Prepared daily memo narrative and coordinated             0.10        325.00          $32.50
                                client distribution.

 10/21/2019   DG      CA        Attend Highland WIP Call re: Second Day Hearings,         0.90      1050.00          $945.00
                                Trustee issues and related matters

 10/21/2019   IDK     CA        E-mails with attorneys re need for group internal call    2.00      1095.00         $2,190.00
                                on all issues, and for WIP list for same (.2); Attend
                                internal group conference call on WIP/all motions in
                                progress (1.0); Attend client call with Levenson and
                                Ellington re primary case issues, communication,
                                341, IDI (.8)

 10/21/2019   IDK     CA        Email client re its own draft WIP list, including         1.00      1095.00         $1,095.00
                                review of same (.2); attend further client group
                                conference call along with CRO on WIP issues and
                                logistics for next hearings and various motions (.6);
                                E-mails with CRO, attorneys re need for separate
                                ordinary course call (.2)

 10/21/2019   JNP     CA        Participate in internal WIP call.                         1.00      1025.00         $1,025.00

 10/21/2019   JNP     CA        Two WIP calls with client.                                1.60      1025.00         $1,640.00

 10/21/2019   KKY     CA        Prepare critical dates                                    5.50        395.00        $2,172.50

 10/21/2019   KKY     CA        Draft (.2) and prepare for filing (.2) affidavit of       0.40        395.00         $158.00
                                service for 10/18/19 services
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                     Entered 12/11/19 15:30:38      Page 37 of 80


Pachulski Stang Ziehl & Jones LLP                                                             Page:    11
Highland Capital Management LP                                                                Invoice 123595
36027 - 00002                                                                                 October 31, 2019


                                                                                      Hours           Rate       Amount

 10/21/2019   PJJ     CA        Revise WIP.                                            0.50        395.00        $197.50

 10/21/2019   MBL     CA        Call with team re pending matters.                     1.00        925.00        $925.00

 10/21/2019   MBL     CA        Review and comment on WIP list (0.3); prep for         0.50        925.00        $462.50
                                team and client calls (0.2).

 10/21/2019   MBL     CA        Call with client re pending matters and next steps;    0.80        925.00        $740.00
                                walk through WIP list.

 10/21/2019   MBL     CA        Further call with client re WIP list.                  0.60        925.00        $555.00

 10/21/2019   JEO     CA        Participate in PSZJ WIP call to review status of       1.00        895.00        $895.00
                                pending matters

 10/21/2019   SLP     CA        Maintain document control.                             0.70        325.00        $227.50

 10/21/2019   KSN     CA        Maintain document control.                             0.20        325.00         $65.00

 10/21/2019   BMK     CA        Prepared daily memo narrative and coordinated          0.10        325.00         $32.50
                                client distribution.

 10/21/2019   GVD     CA        Conference with PSZJ working group to coordinate       1.00        795.00        $795.00
                                WIP and next steps

 10/21/2019   GVD     CA        Conference with PSZJ working group and I.              0.80        795.00        $636.00
                                Leventon and S. Ellington to discuss next steps and
                                work flow

 10/21/2019   GVD     CA        Prepare for conference call with PSZJ and Highland     0.20        795.00        $159.00
                                working groups

 10/21/2019   GVD     CA        Conference with PSZJ and Highland working groups       0.60        795.00        $477.00
                                to coordinate work flow and discuss next steps

 10/21/2019   GVD     CA        Coordinate weekly updating calls                       0.20        795.00        $159.00

 10/21/2019   GVD     CA        Revise and circulate PSZJ WIP                          0.60        795.00        $477.00

 10/22/2019   MBL     CA        Emails with team and client re misc. pending           0.30        925.00        $277.50
                                matters, including intercompany issues.

 10/22/2019   SLP     CA        Maintain document control (2) receive multiple         1.40        325.00        $455.00
                                documents to organize (1.2)

 10/22/2019   BMK     CA        Prepared daily memo narrative and coordinated          0.10        325.00         $32.50
                                client distribution.

 10/23/2019   JJK     CA        Emails Kharasch and research on affiliate related      0.80        850.00        $680.00
                                issues.

 10/23/2019   JNP     CA        Conference with I. Leventon regarding status of        0.50      1025.00         $512.50
                                various matters.
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                   Entered 12/11/19 15:30:38          Page 38 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    12
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate        Amount

 10/23/2019   JNP     CA        Conference with Ira D. Kharasch regarding various        0.40      1025.00          $410.00
                                items discussed with I. Leventon.

 10/23/2019   BMK     CA        Prepared daily memo narrative and coordinated            0.20        325.00          $65.00
                                client distribution.

 10/23/2019   GVD     CA        Conference with I. Leventon re bankruptcy                0.20        795.00         $159.00
                                deadlines

 10/23/2019   GVD     CA        Conference with I. Leventon re bankruptcy                0.20        795.00         $159.00
                                deadlines

 10/24/2019   IDK     CA        Emails with CRO and F Caruso re status and need          0.40      1095.00          $438.00
                                for call tomorrow re same (.2); emails attorneys re
                                coordination of call with client team tomorrow (.2)

 10/24/2019   MBL     CA        Misc. emails with client and team re case issues and     0.90        925.00         $832.50
                                pending business matters.

 10/24/2019   MBL     CA        Misc. emails with client and team re case issues and     0.90        925.00         $832.50
                                pending business matters.

 10/24/2019   SLP     CA        Maintain document control.                               0.30        325.00          $97.50

 10/25/2019   IDK     CA        Telephone conference with Isaac L re status and          0.80      1095.00          $876.00
                                various issues (.3); attend telephone conference with
                                client group and G. Demo re status and Tuesday
                                filings (.4); Telephone conference with G. Demo re
                                same and follow up (.1)

 10/25/2019   IDK     CA        Attend conference call with CRO and F Caruso on          1.30      1095.00         $1,423.50
                                case issues (.9); emails with internal team re need
                                for update call Sunday morning and coordinate (.2);
                                emails with client re need for update call Sunday
                                afternoon (.2)

 10/25/2019   MBL     CA        Review WIP list.                                         0.10        925.00          $92.50

 10/25/2019   KSN     CA        Maintain document control.                               0.20        325.00          $65.00

 10/25/2019   BMK     CA        Prepared daily memo narrative and coordinated            0.20        325.00          $65.00
                                client distribution.

 10/25/2019   GVD     CA        Update and circulate WIP list internally                 0.30        795.00         $238.50

 10/25/2019   GVD     CA        Status conference with client and I. Kharasch            0.40        795.00         $318.00

 10/26/2019   MBL     CA        Attention to case issues.                                0.20        925.00         $185.00

 10/27/2019   IDK     CA        E-mails with team re upcoming conference call (.1);      0.70      1095.00          $766.50
                                attend internal conference call with team on status
                                on all motions for filing on 10/29 (.6).
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                      Entered 12/11/19 15:30:38      Page 39 of 80


Pachulski Stang Ziehl & Jones LLP                                                              Page:    13
Highland Capital Management LP                                                                 Invoice 123595
36027 - 00002                                                                                  October 31, 2019


                                                                                       Hours           Rate       Amount

 10/27/2019   JNP     CA        Internal WIP call with Ira D. Kharasch, Gregory V.      0.50      1025.00         $512.50
                                Demo and Maxim B. Litvak.

 10/27/2019   MBL     CA        Call with team re pending matters and next steps        0.90        925.00        $832.50
                                (0.8); follow-up emails with client re same (0.1).

 10/27/2019   GVD     CA        Conference with J. Pomerantz; I. Kharasch; and M.       0.70        795.00        $556.50
                                Litvak re status of second day motions and next
                                steps

 10/28/2019   JNP     CA        Emails regarding creditor list; Review underlying       0.20      1025.00         $205.00
                                documentation regarding creditor claims.

 10/28/2019   JNP     CA        Emails to and from B. Sharp and I. Leventon             0.10      1025.00         $102.50
                                regarding meeting.

 10/28/2019   KKY     CA        Review and revise critical dates                        0.30        395.00        $118.50

 10/28/2019   MBL     CA        Call with J.N. Pomerantz re status and case issues      0.30        925.00        $277.50
                                (0.1); emails with team and client re same (0.2).

 10/28/2019   MBL     CA        Misc. follow-up emails with team re pending             0.50        925.00        $462.50
                                motions; initial review of drafts.

 10/28/2019   SLP     CA        Maintain document control.                              0.10        325.00         $32.50

 10/29/2019   JNP     CA        Meeting with I. Leventon regarding case issues.         0.60      1025.00         $615.00

 10/29/2019   MBL     CA        Calls with team re filings today.                       0.20        925.00        $185.00

 10/29/2019   KSN     CA        Maintain document control.                              0.10        325.00         $32.50

 10/30/2019   JEO     CA        Follow up on critical dates and open issues             0.40        895.00        $358.00

 10/30/2019   SLP     CA        Maintain document control.                              0.40        325.00        $130.00

 10/30/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.30        325.00         $97.50
                                client distribution.

 10/30/2019   GVD     CA        Organize pleadings and plan next steps.                 0.40        795.00        $318.00

 10/31/2019   JNP     CA        Various calls with Ira D. Kharasch regarding issues     0.30      1025.00         $307.50
                                and strategy.

 10/31/2019   JNP     CA        Review Notice of Appearance of Committee; email         0.10      1025.00         $102.50
                                to L. Leventon regarding same.

 10/31/2019   JNP     CA        Emails to and from James E. O'Neill regarding           0.10      1025.00         $102.50
                                hearing dates.

 10/31/2019   KSN     CA        Maintain document control.                              0.20        325.00         $65.00

 10/31/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.10        325.00         $32.50
                                client distribution.
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38          Page 40 of 80


Pachulski Stang Ziehl & Jones LLP                                                                Page:    14
Highland Capital Management LP                                                                   Invoice 123595
36027 - 00002                                                                                    October 31, 2019


                                                                                         Hours           Rate         Amount

 10/31/2019   GVD     CA        Update and circulate WIP list.                            0.60        795.00          $477.00

                                                                                         45.80                      $34,204.50

  Cayman Bermuda Matters
 10/16/2019   IDK     CBM       E-mails with Cole Schotz re result of Chancery            0.50      1095.00           $547.50
                                Court hearing and rep to Court by Jenner (.2);
                                review of numerous correspondence with Bermuda
                                counsels on its list of questions on impact of chapter
                                11 on Bermuda proceeding, including DG responses,
                                as well as the motion for foreign representative (.3)

 10/16/2019   GVD     CBM       Revise foreign representative motion re comments          0.80        795.00          $636.00
                                from D. Grassgreen; circulate same

 10/17/2019   IDK     CBM       Review of correspondence with Bermuda counsel             0.20      1095.00           $219.00
                                and D. Grassgreen on foreign issues

 10/17/2019   GVD     CBM       Correspondence with D. Grassgreen re retention of         0.70        795.00          $556.50
                                Foreign Counsel

 10/18/2019   IDK     CBM       Review of correspondence from Cayman counsel on           0.20      1095.00           $219.00
                                foreign procedure issues

 10/18/2019   GVD     CBM       Conference with client and PSZJ team re issues            1.60        795.00         $1,272.00
                                raised during first day and next steps

 10/18/2019   GVD     CBM       Conference with D. Grassgreen and Bermudian               0.30        795.00          $238.50
                                counsel re potential stay

 10/18/2019   GVD     CBM       Conference with D. Grassgreen and B. Sharp re             0.20        795.00          $159.00
                                foreign representative motion

 10/21/2019   DG      CBM       Review Cayman Stay Order (.1); emails to and from         0.30      1050.00           $315.00
                                Cayman counsel re: same (.1); emails with Bermuda
                                counsel re: same (.1)

 10/21/2019   IDK     CBM       Review of correspondence with Cayman counsel on           0.20      1095.00           $219.00
                                stay

 10/21/2019   MBL     CBM       Review and comment on foreign representative              0.30        925.00          $277.50
                                motion.

 10/21/2019   GVD     CBM       Revise and circulate motion re appointment of             1.10        795.00          $874.50
                                foreign representative

 10/22/2019   GVD     CBM       Revise Foreign Representative Motion re changes           0.20        795.00          $159.00
                                from M. Litvak

 10/22/2019   GVD     CBM       Review correspondence with foreign counsel;               0.30        795.00          $238.50
                                respond to Bermuda counsel re same
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                     Entered 12/11/19 15:30:38          Page 41 of 80


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    15
Highland Capital Management LP                                                                    Invoice 123595
36027 - 00002                                                                                     October 31, 2019


                                                                                          Hours           Rate        Amount

 10/22/2019   GVD     CBM       Revise Foreign Representative Motion re changes            0.20        795.00         $159.00
                                from M. Litvak

 10/22/2019   GVD     CBM       Review correspondence with foreign counsel;                0.30        795.00         $238.50
                                respond to Bermuda counsel re same

 10/25/2019   GVD     CBM       Correspondence with client re additional information       0.20        795.00         $159.00
                                needed for foreign representative motion

 10/25/2019   GVD     CBM       Conference with D. Klos re additional information          0.20        795.00         $159.00
                                needed for foreign representative motion

 10/25/2019   GVD     CBM       Correspondence with Bermudian counsel re status of         0.20        795.00         $159.00
                                Bermuda hearing

 10/28/2019   IDK     CBM       Telephone conference with G. Demo re upcoming              0.20      1095.00          $219.00
                                hearings in Cayman/Bermuda (.1); review of
                                correspondence with Redeemer re same (.1).

 10/28/2019   GVD     CBM       Correspondence with M. Hankin re stay of Bermuda           0.30        795.00         $238.50
                                hearing; correspondence with Bermudian counsel re
                                same

 10/29/2019   MBL     CBM       Review foreign representative motion.                      0.30        925.00         $277.50

 10/29/2019   GVD     CBM       Revise and file foreign representative motion.             0.80        795.00         $636.00

                                                                                           9.60                      $8,176.50

  Claims Admin/Objections[B310]
 10/25/2019   IDK     CO        Emails with Redeemer counsel on need for detailed          0.50      1095.00          $547.50
                                info on its claim, including brief review of same (.4);
                                email client re same and info received (.1)

 10/26/2019   MBL     CO        Attention to summaries of unsecured creditor               0.80        925.00         $740.00
                                claims; review background documents; emails with
                                team re same.

 10/30/2019   JEO     CO        Return call to creditor re claim filing process            0.20        895.00         $179.00

 10/30/2019   JEO     CO        Email to KCC re inquiry from creditor                      0.20        895.00         $179.00

                                                                                           1.70                      $1,645.50

  Comp. of Prof./Others
 10/25/2019   JEO     CPO       Review and update Interim Compensation                     0.40        895.00         $358.00
                                Procedures motion

 10/28/2019   KKY     CPO       Draft notice re interim comp motion                        0.20        395.00          $79.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38        Page 42 of 80


Pachulski Stang Ziehl & Jones LLP                                                              Page:    16
Highland Capital Management LP                                                                 Invoice 123595
36027 - 00002                                                                                  October 31, 2019


                                                                                       Hours           Rate        Amount

 10/29/2019   KKY     CPO       Serve (.1) and prepare for filing and service (.4)      0.50        395.00         $197.50
                                interim comp motion

                                                                                        1.10                       $634.50

  Employee Benefit/Pension-B220
 10/17/2019   IDK     EB        Review of correspondence with client re expert          0.20      1095.00          $219.00
                                issues for employee compensation and bonuses

 10/21/2019   IDK     EB        Review of various correspondence with client and        0.30      1095.00          $328.50
                                attorneys re choosing expert for employee bonus &
                                compensation

 10/22/2019   MBL     EB        Call with comp expert and client re bonus plans.        0.20        925.00         $185.00

 10/22/2019   MBL     EB        Revisions to motion to approve ordinary course          2.80        925.00        $2,590.00
                                bonus plans (2.3); research applicable law (0.5).

 10/22/2019   MBL     EB        Review client comments to bonus motion; emails          0.40        925.00         $370.00
                                with client and revise same.

 10/22/2019   GVD     EB        Review motion re ordinary course employee               0.40        795.00         $318.00
                                bonuses

 10/22/2019   GVD     EB        Review motion re ordinary course employee               0.40        795.00         $318.00
                                bonuses

 10/23/2019   IDK     EB        E-mails with client re its draft of employee talking    0.30      1095.00          $328.50
                                points, including review of same

 10/23/2019   IDK     EB        Telephone conference with J. Pomerantz re client        0.50      1095.00          $547.50
                                question on bonus issues and possibly moving
                                employees, and related issues re CRO feedback on
                                bonuses (.2); E-mails with M Litvak re same re
                                ordinary course bonus motion (.3)

 10/23/2019   GVD     EB        Review and summarize governance provisions in           2.10        795.00        $1,669.50
                                HCMLP governing documents; correspondence with
                                I. Kharasch re same

 10/23/2019   GVD     EB        Review and summarize governance provisions in           2.10        795.00        $1,669.50
                                HCMLP governing documents; correspondence with
                                I. Kharasch re same

 10/24/2019   MBL     EB        Call with comp expert and client re ordinary course     0.80        925.00         $740.00
                                bonus issues.

 10/24/2019   MBL     EB        Updates to motion to approve ordinary course            0.20        925.00         $185.00
                                bonuses.

 10/24/2019   MBL     EB        Call with comp expert and client re ordinary course     0.80        925.00         $740.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                   Entered 12/11/19 15:30:38          Page 43 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    17
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate       Amount
                                bonus issues.
 10/24/2019   MBL     EB        Updates to motion to approve ordinary course             0.20        925.00        $185.00
                                bonuses.

 10/25/2019   JNP     EB        Conference with Maxim B. Litvak regarding                0.20      1025.00         $205.00
                                compensation issues and retention of expert.

 10/25/2019   MBL     EB        Call with G. Demo re ordinary course bonus motion        0.20        925.00        $185.00
                                (0.1); follow-up with client re comments thereto
                                (0.1).

 10/25/2019   MBL     EB        Call with potential comp expert (0.3) and follow-up      0.40        925.00        $370.00
                                call with J.N. Pomerantz and coordinate with CRO
                                re same (0.1).

 10/25/2019   GVD     EB        Review motion to pay employee bonuses in the             0.30        795.00        $238.50
                                ordinary course

 10/28/2019   IDK     EB        E-mails with attorneys re status of ordinary course      0.40      1095.00         $438.00
                                bonus motion and need to delay, and timing for
                                delayed hearing.

 10/28/2019   JNP     EB        Review letter from PBGC and forward to client.           0.10      1025.00         $102.50

 10/28/2019   MBL     EB        Call with client and comp expert re ordinary course      1.00        925.00        $925.00
                                bonus comp (0.8); update team re same (0.2).

 10/29/2019   IDK     EB        E-mails with attorneys re comp expert progress.          0.20      1095.00         $219.00

 10/29/2019   MBL     EB        Call with J. Dempsey of Mercer, comp expert.             0.40        925.00        $370.00

 10/29/2019   MBL     EB        Review comp expert credentials; coordinate with          0.20        925.00        $185.00
                                client re same.

 10/30/2019   IDK     EB        E-mails with CRO, others on release agreement and        0.30      1095.00         $328.50
                                separation agreements for employees and related
                                release payments, and procedure for approving.

 10/30/2019   JNP     EB        Review emails regarding PBGC request and related.        0.10      1025.00         $102.50

 10/30/2019   MBL     EB        Coordinate with client re comp expert retention; call    0.30        925.00        $277.50
                                with J. Dempsey re same.

 10/31/2019   IDK     EB        E-mails with CRO, M. Litvak re status and costs of       0.30      1095.00         $328.50
                                comp expert (.2); E-mails with CRO, M. Litvak L re
                                issues on bonus motion and timing on filing same
                                (.1).

 10/31/2019   MBL     EB        Call with client and J. Dempsey re comp issues           0.80        925.00        $740.00
                                (0.7); update DSI and team re same (0.1).

 10/31/2019   MBL     EB        Emails with client re ordinary course bonus motion;      0.20        925.00        $185.00
                                incorporate revised language.
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                      Entered 12/11/19 15:30:38        Page 44 of 80


Pachulski Stang Ziehl & Jones LLP                                                                Page:    18
Highland Capital Management LP                                                                   Invoice 123595
36027 - 00002                                                                                    October 31, 2019


                                                                                         17.10                      $15,593.50

  First Day
 10/16/2019   KKY     FD        Draft 1st day agenda                                     0.80         395.00          $316.00

 10/16/2019   KKY     FD        Draft notice of 1st day hearing                          0.60         395.00          $237.00

 10/16/2019   JEO     FD        Finalize and file first day motions                      5.00         895.00         $4,475.00

 10/16/2019   GVD     FD        Draft update to first day declaration; revise same per   1.30         795.00         $1,033.50
                                comments from client

 10/16/2019   GVD     FD        Review and revise first day motions                      1.10         795.00          $874.50

 10/16/2019   GVD     FD        Coordinate filing of first day motions and               3.10         795.00         $2,464.50
                                declaration

 10/17/2019   IDK     FD        Prep for tomorrow's 1st day hearing and my               3.10       1095.00          $3,394.50
                                presentation and oral argument, including review of
                                all finalized pleadings

 10/17/2019   JNP     FD        Conference with Ira D. Kharasch and I. Leventon          0.50       1025.00           $512.50
                                regarding first days, calendar of events, Committee
                                issues and related.

 10/17/2019   KKY     FD        Finalize (.2), file (.1), serve (.1), and prepare for    0.60         395.00          $237.00
                                filing and service (.2) 1st day agenda

 10/17/2019   KKY     FD        Finalize (.2), file (.1), serve (.1), and prepare for    0.60         395.00          $237.00
                                filing and service (.2) notice of 1st day hearing

 10/17/2019   KKY     FD        Draft (.1) and prepare for filing (.1) certificate of    0.20         395.00           $79.00
                                service for 10/17/19 services

 10/17/2019   MBL     FD        Prep for first day hearing.                              0.80         925.00          $740.00

 10/17/2019   MBL     FD        Address UST and client issues re first day matters.      0.50         925.00          $462.50

 10/17/2019   MBL     FD        Emails with team re first day hearing.                   0.30         925.00          $277.50

 10/17/2019   JEO     FD        Work on agenda for first day hearing                     0.70         895.00          $626.50

 10/17/2019   JEO     FD        Prepare for first day hearing.                           4.00         895.00         $3,580.00

 10/17/2019   JAM     FD        Review documents and prepare for First Day               2.40       1025.00          $2,460.00
                                Hearing.

 10/17/2019   GVD     FD        Review as filed pleadings and circulate same             1.20         795.00          $954.00

 10/17/2019   GVD     FD        Prepare outlines and arguments for First Day             2.70         795.00         $2,146.50
                                Hearings; correspondence with M. Litvak re same

 10/17/2019   GVD     FD        Conference with I. Leventon re next steps                0.10         795.00           $79.50
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                     Entered 12/11/19 15:30:38          Page 45 of 80


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    19
Highland Capital Management LP                                                                    Invoice 123595
36027 - 00002                                                                                     October 31, 2019


                                                                                          Hours           Rate        Amount

 10/17/2019   GVD     FD        Correspondence with Client re additional                   0.80        795.00         $636.00
                                documentation and facts required for First Day
                                Hearing

 10/18/2019   IDK     FD        Further prep for 1st day hearing today, and                3.00      1095.00         $3,285.00
                                incorporation of new info on ordinary course
                                transactions and modified relief (1.4); Meet with
                                clients, attorneys re prep for hearing today, including
                                how to handle potential cross-examination of
                                declarant (1.6)

 10/18/2019   IDK     FD        Attend 1st day hearing, including meeting with             3.60      1095.00         $3,942.00
                                interested parties at courthouse (2.2); Meetings at
                                office after hearing with client, Redeemer
                                Committee counsel re various concerns and next
                                steps (1.2); Review of memo to client re summary of
                                court rulings and orders (.2)

 10/18/2019   JNP     FD        Prepare for and participate in first day hearing.          4.50      1025.00         $4,612.50

 10/18/2019   JNP     FD        Meeting with client after first day hearing.               0.50      1025.00          $512.50

 10/18/2019   KKY     FD        Draft (.2), serve (.1), and prepare for filing and         0.60        395.00         $237.00
                                service (.3) notice of wages motion and entry of
                                order re same

 10/18/2019   KKY     FD        Draft (.2), serve (.1), and prepare for filing and         0.60        395.00         $237.00
                                service (.3) notice of entry of interim order and final
                                hearing re critical vendors motion

 10/18/2019   KKY     FD        Draft (.2), serve (.1), and prepare for filing and         0.60        395.00         $237.00
                                service (.3) notice of entry of interim order and final
                                hearing re matrix under seal motion

 10/18/2019   MBL     FD        Confer with client and team re hearing prep.               1.00        925.00         $925.00

 10/18/2019   MBL     FD        Attend and participate in first day hearing.               1.50        925.00        $1,387.50

 10/18/2019   JEO     FD        Prepare for and attend first day hearing                   4.50        895.00        $4,027.50

 10/18/2019   JEO     FD        Follow up meeting with client after first day hearing      1.00        895.00         $895.00

 10/18/2019   JEO     FD        Review all entered first day orders and coordinate         2.50        895.00        $2,237.50
                                notices of second day hearing

 10/18/2019   JMF     FD        Review first day declaration & background.                 0.80        895.00         $716.00

 10/18/2019   JAM     FD        Prepare for first day hearing (1.2); meeting with          5.20      1025.00         $5,330.00
                                clients, B. Sharp, PSZJ to prepare for first day
                                hearing (1.9); first day hearing (2.1).

 10/18/2019   GVD     FD        Prepare for First Day Hearing with Client                  2.10        795.00        $1,669.50
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38         Page 46 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    20
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate         Amount

 10/18/2019   GVD     FD        Attend First Day Hearing                                 1.90        795.00         $1,510.50

 10/18/2019   GVD     FD        Conference with B. Sharp and M. Litvak re next           0.70        795.00          $556.50
                                steps

 10/18/2019   GVD     FD        Prepare and circulate first day orders and summary       0.40        795.00          $318.00

 10/29/2019   KKY     FD        Review and revise 1st day binders                        0.20        395.00           $79.00

                                                                                        65.60                      $58,538.00

  Financial Filings [B110]
 10/18/2019   KKY     FF        Draft (.2), serve (.1), and prepare for filing and       0.60        395.00          $237.00
                                service (.3) notice of hearing re schedules extension
                                motion

 10/18/2019   GVD     FF        Correspondence re Uniform Depository Agreement           0.20        795.00          $159.00

 10/22/2019   IDK     FF        Review briefly numerous correspondence with client       0.20      1095.00           $219.00
                                and CRO on upcoming IDI and info requests for
                                UST

 10/22/2019   JMF     FF        Review background re 2015 reports.                       0.40        895.00          $358.00

 10/23/2019   JEO     FF        Review and prepare documents for Initial Debtor          1.50        895.00         $1,342.50
                                Interview

 10/23/2019   GVD     FF        Draft and circulate summary of available baskets         0.70        795.00          $556.50
                                under cash management motion

 10/23/2019   GVD     FF        Draft and circulate summary of available baskets         0.70        795.00          $556.50
                                under cash management motion

 10/24/2019   JEO     FF        Email response to Brad Sharp re requirements for         0.40        895.00          $358.00
                                initial operating report

 10/25/2019   JMF     FF        Review MOR.                                              0.30        895.00          $268.50

 10/27/2019   JEO     FF        Emails with client team re preparation for initial       0.80        895.00          $716.00
                                debtor interview

 10/27/2019   GVD     FF        Review issues with cash management disclosures;          0.30        795.00          $238.50
                                correspondence with I. Kharasch re same

 10/28/2019   IDK     FF        Telephone conferences with J. Pomerantz re               0.50      1095.00           $547.50
                                tomorrow's IDI and formation meeting and various
                                issues on law firms and potential conflicts to rep
                                committee (.3); E-mails with client re same (.2).

 10/28/2019   JEO     FF        Call with Highland team to prepare for Initial Debtor    1.00        895.00          $895.00
                                Interview
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                     Entered 12/11/19 15:30:38        Page 47 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    21
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate         Amount

 10/29/2019   JNP     FF        Attend IDI.                                              1.50      1025.00          $1,537.50

 10/29/2019   JNP     FF        Meeting with B. Sharp and I. Leventon in advance         1.70      1025.00          $1,742.50
                                of IDI and formation meeting.

 10/29/2019   JEO     FF        Prepare for initial debtor interview                     0.50        895.00          $447.50

 10/29/2019   JEO     FF        Attend initial Debtor Interview                          1.00        895.00          $895.00

 10/31/2019   KKY     FF        Prepare for filing and service initial monthly           0.30        395.00          $118.50
                                operating report

 10/31/2019   JEO     FF        Review Initial Operating Report and provide              0.30        895.00          $268.50
                                comments

 10/31/2019   JEO     FF        Emails with DSI team re Initial Operating                0.30        895.00          $268.50
                                Requirements

 10/31/2019   JEO     FF        Finalize Initial Operating Report for filing and         0.80        895.00          $716.00
                                service

 10/31/2019   GVD     FF        Correspondence with HCMLP regarding Uniform              0.30        795.00          $238.50
                                Depository Agreement.

                                                                                        14.30                      $12,684.50

  Financing [B230]
 10/16/2019   IDK     FN        Review of draft of cash collateral motion and            1.10      1095.00          $1,204.50
                                consider next steps re same (.4); E-mails with M
                                Litvak re questions on cash collateral issues and
                                Jeffries (.3); E-mails with client group re same and
                                reach out to Jeffries and margin issues (.4)

 10/16/2019   KKY     FN        Draft notice re interim hearing on cash collateral       0.40        395.00          $158.00
                                motion

 10/17/2019   IDK     FN        E-mails with attorneys re feedback from counsel to       0.70      1095.00           $766.50
                                Jeffries on our cash collateral motion and its demand
                                to pare back budget (.3); E-mails with client, M
                                Litvak re same and budget issues and concerns (.4)

 10/17/2019   KKY     FN        Finalize (.2), file (.1), serve (.1), and prepare for    0.60        395.00          $237.00
                                filing and service (.2) notice re interim hearing on
                                cash collateral motion

 10/17/2019   MBL     FN        Calls with client and Jefferies counsel re cash          1.00        925.00          $925.00
                                collateral issues; follow-up emails re same.

 10/18/2019   KKY     FN        Draft (.2), serve (.1), and prepare for filing and       0.60        395.00          $237.00
                                service (.3) notice of hearing re cash collateral
                                motion
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                     Entered 12/11/19 15:30:38         Page 48 of 80


Pachulski Stang Ziehl & Jones LLP                                                                Page:    22
Highland Capital Management LP                                                                   Invoice 123595
36027 - 00002                                                                                    October 31, 2019


                                                                                         Hours           Rate       Amount

 10/24/2019   IDK     FN        Review of correspondence with client about DIP            0.20      1095.00         $219.00
                                loan issues

 10/24/2019   JNP     FN        Email to I. Leventon regarding DIP lending.               0.10      1025.00         $102.50

 10/25/2019   JNP     FN        Conference with B. Sharp, F. Caruso and Ira D.            0.80      1025.00         $820.00
                                Kharasch regarding status of company liquidity and
                                other issues.

 10/28/2019   IDK     FN        E-mails with attorneys re cash collateral and funding     0.30      1095.00         $328.50
                                concerns.

 10/28/2019   MBL     FN        Emails with team re funding issues; follow-up re          0.20        925.00        $185.00
                                cash collateral status.

 10/29/2019   IDK     FN        E-mails with CRO and others re whether to                 0.30      1095.00         $328.50
                                withdraw CC motion (.2); Telephone conference
                                with Hankin re decision to withdraw (.1).

 10/29/2019   KKY     FN        Draft notice of withdrawal re cash collateral motion      0.20        395.00         $79.00

 10/29/2019   MBL     FN        Emails with client re withdrawal of cash collateral       0.20        925.00        $185.00
                                motion.

 10/29/2019   MBL     FN        Call with Jefferies counsel re cash collateral issues.    0.10        925.00         $92.50

 10/29/2019   JEO     FN        Call from Max Litvak re withdrawal of Cash                0.20        895.00        $179.00
                                Collateral Motion

 10/29/2019   JEO     FN        Contact court regarding cancellation of cash              0.20        895.00        $179.00
                                collateral hearing

 10/29/2019   JEO     FN        REview notice of withdrawal of Cash Collateral            0.40        895.00        $358.00
                                Motion

 10/30/2019   MBL     FN        Review Jefferies account statements.                      0.20        925.00        $185.00

 10/30/2019   MBL     FN        Call with Jefferies counsel re status.                    0.10        925.00         $92.50

 10/31/2019   JNP     FN        Conference with B. Sharp regarding status of              0.10      1025.00         $102.50
                                financing.

 10/31/2019   JNP     FN        Conference with Ira D. Kharasch regarding call with       0.20      1025.00         $205.00
                                B. Sharp regarding financing issues.

 10/31/2019   JNP     FN        Email to and from Beth Weller regarding withdrawal        0.10      1025.00         $102.50
                                of financing motion.

 10/31/2019   JNP     FN        Review 13 week budget and email to Ira D.                 0.10      1025.00         $102.50
                                Kharasch regarding same.

 10/31/2019   MBL     FN        Call with new Jefferies counsel re status (0.3);          0.50        925.00        $462.50
                                update emails with DSI re same (0.2).
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                   Entered 12/11/19 15:30:38          Page 49 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    23
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate        Amount

 10/31/2019   MBL     FN        Misc. case emails with client and DSI re financing       0.40        925.00         $370.00
                                and other pending issues.

                                                                                         9.30                      $8,206.50

  General Business Advice [B410]
 10/16/2019   IDK     GB        Numerous E-mails and telephone conferences with          1.40      1095.00         $1,533.00
                                attorneys and client re just having filed the chapter
                                11 petition, and next immediate steps, including
                                issues on timing of 1st day motions later today and
                                timing of 1st day hearing (.8); E-mails with
                                attorneys and client re Bloomberg and other press
                                calls, and how to handle (.3); E-mails and telephone
                                conferences with J. Pomerantz re logistics on 1st day
                                hearing and prep of witnesses (.3)

 10/17/2019   IDK     GB        E-mails with client re his numerous questions re         0.30      1095.00          $328.50
                                chapter 11 issues and next steps and consider

 10/18/2019   IDK     GB        Review of memo to client re answers to numerous          0.30      1095.00          $328.50
                                questions raised on chapter 11 process

 10/18/2019   MBL     GB        Confer with client following hearing and pending         0.80        925.00         $740.00
                                matters.

 10/21/2019   MBL     GB        Misc. comments with client and team re pending           0.90        925.00         $832.50
                                issues, cash management, intercompany loans, etc.

 10/25/2019   MBL     GB        Misc. emails with team re case issues.                   0.30        925.00         $277.50

 10/27/2019   IDK     GB        Meet with CRO to go over issues in case and prep         2.30      1095.00         $2,518.50
                                for meeting tomorrow in Dallas (2.3).

 10/28/2019   IDK     GB        Meet with CRO prior to meeting at company to             5.90      1095.00         $6,460.50
                                prepare (.7); Attend meetings at company in Dallas
                                with various parts of management team on numerous
                                issues and with CRO, including re CRO authority,
                                business opportunities, case strategy (4.2); Attend
                                client WIP call on motions/issues (1.0).

 10/28/2019   IDK     GB        E-mails with attorneys re revised CRO authority          1.10      1095.00         $1,204.50
                                protocol (.3); Telephone conferences with J.
                                Pomerantz re result of client meetings today (.3);
                                Review of revised engagement letter with CRO re
                                incorporation of new authority (.3); E-mails with
                                attorneys re need for various revisions to app to
                                employ CRO (.2).

 10/28/2019   JNP     GB        Conference with Ira D. Kharasch regarding meetings       0.60      1025.00          $615.00
                                with client and other related issues (2x).
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                      Entered 12/11/19 15:30:38           Page 50 of 80


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    24
Highland Capital Management LP                                                                      Invoice 123595
36027 - 00002                                                                                       October 31, 2019


                                                                                            Hours           Rate         Amount

 10/30/2019   IDK     GB        E-mails re memo from Turner on his prior fund                0.90      1095.00           $985.50
                                liquidation experience, including review of same
                                (.2); E-mails with client re its request for special call
                                tomorrow on strategy and organization (.2); Attend
                                conference call with CRO/F. Caruso on case/funding
                                issues, status (.3); Telephone conferences with J.
                                Pomerantz re same and Dondero (.2).

 10/30/2019   JNP     GB        Multiple calls with I. Leventon regarding business           0.50      1025.00           $512.50
                                issues.

 10/30/2019   JNP     GB        Conference with B. Sharp regarding call with I.              0.10      1025.00           $102.50
                                Leventon regarding business issues.

 10/30/2019   MBL     GB        Address misc. company inquiries re pending                   0.40        925.00          $370.00
                                business issues.

 10/31/2019   IDK     GB        Meet with M. Warner of Cole Schotz re case issues            0.80      1095.00           $876.00
                                (.6); Telephone conference with M. Warner and J.
                                Pomerantz re same (.2).

 10/31/2019   IDK     GB        E-mails with I. Leventon re status of later call today       1.20      1095.00          $1,314.00
                                on strategy and rescheduling (.2); Attend conference
                                call with I. Leventon, S. Ellington, and J. Pomerantz
                                re same (.7); Telephone conference with J.
                                Pomerantz re follow up re same (.1); E-mails with
                                CRO and F. Caruso re same and need for call
                                tomorrow (.2).

 10/31/2019   JNP     GB        Conference with I. Leventon, Ira D. Kharasch and S.          0.50      1025.00           $512.50
                                Ellington regarding general business issues.

 10/31/2019   JNP     GB        Consider general business issues including call with         0.40      1025.00           $410.00
                                Ira D. Kharasch regarding same.

 10/31/2019   MBL     GB        Emails with team re case issues; review updated              0.30        925.00          $277.50
                                WIP list.

                                                                                            19.00                      $20,199.00

  General Creditors Comm. [B150]
 10/21/2019   IDK     GC        E-mails with Redeemer counsel on its sending docs            0.30      1095.00           $328.50
                                to UST for committee (.2); email client re same (.1)

 10/21/2019   JNP     GC        Conference with S. Simms and FTI regarding                   0.40      1025.00           $410.00
                                Committee pursuit and emails regarding same.

 10/24/2019   JNP     GC        Emails with B. Sharp regarding formation meeting.            0.10      1025.00           $102.50

 10/24/2019   JNP     GC        Emails to and from I. Leventon regarding formation           0.10      1025.00           $102.50
                                meeting.
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                   Entered 12/11/19 15:30:38        Page 51 of 80


Pachulski Stang Ziehl & Jones LLP                                                             Page:    25
Highland Capital Management LP                                                                Invoice 123595
36027 - 00002                                                                                 October 31, 2019


                                                                                      Hours           Rate        Amount

 10/25/2019   IDK     GC        Emails with F. Caruso re question on CRO proposal      0.80      1095.00          $876.00
                                (.1); emails with client and attorneys re summaries
                                on Acis and Daugherty litigation and committee
                                formation concerns, both today and tomorrow (.4);
                                emails with attorneys re current status of CRO
                                authority issues and current draft proposal re same
                                (.3)

 10/25/2019   JNP     GC        Conference with I. Leventon and Ira D. Kharasch        0.40      1025.00          $410.00
                                regarding Committee formation issues.

 10/25/2019   JNP     GC        Conference with D. Polkowitz regarding Committee       0.20      1025.00          $205.00
                                pursuit.

 10/25/2019   JNP     GC        Emails with James E. O'Neill regarding formation       0.10      1025.00          $102.50
                                meeting.

 10/25/2019   GVD     GC        Draft confidentiality agreement re potential           1.70        795.00        $1,351.50
                                disclosures to Acis

 10/26/2019   JNP     GC        Review materials regarding appropriateness for         1.00      1025.00         $1,025.00
                                certain creditors to sit on committee and address
                                issues regarding same.

 10/27/2019   JNP     GC        Review and revise letter to U. S. Trustee regarding    0.30      1025.00          $307.50
                                Creditor Committee composition.

 10/27/2019   JNP     GC        Review materials regarding Committee composition       0.50      1025.00          $512.50
                                issues and emails regarding same.

 10/28/2019   IDK     GC        E-mails and telephone conference with Redeemer         0.40      1095.00          $438.00
                                counsel re committee formation issues and CRO
                                status (.4).

 10/28/2019   JNP     GC        Emails to and from Gregory V. Demo regarding           0.10      1025.00          $102.50
                                letter to U.S. Trustee regarding Committee.

 10/28/2019   MBL     GC        Review draft letter to UST re Committee formation;     0.70        925.00         $647.50
                                emails with team and client re same.

 10/28/2019   GVD     GC        Review back up information related to J. Terry         0.80        795.00         $636.00
                                claims

 10/28/2019   GVD     GC        Conference with Foley Gardere, Lynn Pinker, J.         0.70        795.00         $556.50
                                Morris and client re potential committee members

 10/28/2019   GVD     GC        Correspondence with PSZJ summarizing call with         0.20        795.00         $159.00
                                Foley Gardere and Lynn Pinker

 10/28/2019   GVD     GC        Revise and circulate letter to UST re committee        1.90        795.00        $1,510.50
                                formation

 10/29/2019   IDK     GC        Review of notice of appointment of Committee (.1);     0.40      1095.00          $438.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38         Page 52 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    26
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate         Amount
                                E-mails with attorneys re same (.1); Telephone
                                conferences with J. Pomerantz and client re same
                                and next steps with Committee (.2).

 10/29/2019   JNP     GC        Emails regarding Committee formation and counsel.        0.20      1025.00           $205.00

 10/29/2019   JNP     GC        Prepare comments for formation meeting.                  0.50      1025.00           $512.50

 10/29/2019   JNP     GC        Attend formation meeting.                                0.70      1025.00           $717.50

 10/29/2019   MBL     GC        Call with J.N. Pomerantz re formation meeting;           0.10        925.00           $92.50
                                review notice of Committee appointment and
                                coordinate same with client.

 10/29/2019   JEO     GC        Prepare for Formation Meeting                            0.50        895.00          $447.50

 10/29/2019   JEO     GC        Attend formation meeting                                 1.00        895.00          $895.00

 10/30/2019   IDK     GC        E-mails with Committee counsel and J. Pomerantz          0.30      1095.00           $328.50
                                re status and organizing of call.

 10/30/2019   JNP     GC        Email with J. Boelter regarding call with Committee.     0.10      1025.00           $102.50

 10/31/2019   IDK     GC        Attend conference call with Committee counsel re         0.90      1095.00           $985.50
                                case status and next steps (.4); Telephone conference
                                with J. Pomerantz re same (.2); E-mails with
                                Committee counsel re their request for info on
                                liquidating funds (.3).

 10/31/2019   JNP     GC        Conference with Ira D. Kharasch and Sidley               0.50      1025.00           $512.50
                                regarding case background.

                                                                                        15.90                      $15,020.50

  Litigation (Non-Bankruptcy)
 10/18/2019   IDK     LN        E-mails with client on Sunday re concerns on             0.30      1095.00           $328.50
                                chancery court representations by Redeemer and
                                how to correct and consider (.2); Telephone
                                conference with J. Pomerantz re same (.1)

 10/19/2019   JNP     LN        Conference with H. Oneill regarding status of            0.40      1025.00           $410.00
                                non-bankruptcy litigation involving debtor.

 10/25/2019   GVD     LN        Review write ups on pending litigation                   0.70        795.00          $556.50

 10/26/2019   GVD     LN        Review materials re Terry and Dougherty claims           1.20        795.00          $954.00

 10/27/2019   GVD     LN        Review back up materials re P. Daugherty litigation      2.40        795.00         $1,908.00

 10/27/2019   GVD     LN        Draft letter to U.S. Trustee re P. Daugherty             1.70        795.00         $1,351.50

 10/27/2019   GVD     LN        Revise letter re comments from J. Pomerantz and          0.20        795.00          $159.00
                                circulate to client
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38           Page 53 of 80


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    27
Highland Capital Management LP                                                                    Invoice 123595
36027 - 00002                                                                                     October 31, 2019


                                                                                          Hours           Rate        Amount

                                                                                           6.90                      $5,667.50

  Meeting of Creditors [B150]
 10/18/2019   IDK     MC        E-mails with attorneys re UST and scheduling of            0.30      1095.00          $328.50
                                MC and IDI

 10/23/2019   JEO     MC        Emails with team re setting up 341 meeting                 0.60        895.00         $537.00

 10/24/2019   IDK     MC        Review of correspondence with client and CRO re            0.20      1095.00          $219.00
                                coordination and prep for IDI and 341

 10/24/2019   JNP     MC        Emails to and from James E. O'Neill regarding 341.         0.10      1025.00          $102.50

 10/24/2019   JEO     MC        Email with UST Jane Leamy re 341 meeting                   0.30        895.00         $268.50

 10/27/2019   IDK     MC        E-mails with attorneys re tomorrow’s IDI and               0.40      1095.00          $438.00
                                formation meeting and draft of letter to UST re same
                                and what to raise.

 10/29/2019   IDK     MC        E-mails with CRO, others re logistical issues on           0.10      1095.00          $109.50
                                scheduling 341a hearing.

 10/29/2019   KKY     MC        Draft 341 notice                                           0.70        395.00         $276.50

 10/29/2019   KKY     MC        Email to claims agent re service of 341 notice             0.10        395.00          $39.50

 10/29/2019   PJJ     MC        Review 341 notice.                                         0.20        395.00          $79.00

 10/30/2019   IDK     MC        E-mails with client, others on 341 logistics.              0.20      1095.00          $219.00

 10/30/2019   JNP     MC        Emails regarding 341 meeting notice.                       0.10      1025.00          $102.50

 10/30/2019   KKY     MC        Review and revise amended 341 notice                       0.30        395.00         $118.50

 10/30/2019   JEO     MC        Work on corrected 341 notice                               0.80        895.00         $716.00

 10/30/2019   JEO     MC        Review issues re 341 notice                                0.60        895.00         $537.00

                                                                                           5.00                      $4,091.00

  Operations [B210]
 10/16/2019   IDK     OP        E-mails with client, others on client list of questions    1.60      1095.00         $1,752.00
                                for operations and ordinary course and bankruptcy
                                questions, and need for group call on operations and
                                ordinary course issues (.4); initial Telephone
                                conference with conference with client group on
                                ordinary course of biz questions on D's management
                                activities on non-D managed funds, and other related
                                issues (.4); further Telephone conference with
                                conference with client group and others re other
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                     Entered 12/11/19 15:30:38          Page 54 of 80


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    28
Highland Capital Management LP                                                                    Invoice 123595
36027 - 00002                                                                                     October 31, 2019


                                                                                          Hours           Rate        Amount
                                ordinary course transaction issues and various
                                trading issues (.8)
 10/16/2019   IDK     OP        E-mails with attorneys re draft of memo to client on       0.70      1095.00          $766.50
                                Select Fund protocol for liquidation and withdrawals
                                (.2); E-mails with client re same and related issue of
                                customers wanting different street name for trading
                                (.2); E-mails with JP Sevilla from Debtor on further
                                questions & protocol on ordinary course issues (.3)

 10/16/2019   GVD     OP        Further revise motion re ordinary course;                  2.60        795.00        $2,067.00
                                correspondence re same

 10/16/2019   GVD     OP        Multiple conferences re issues with ordinary course        2.10        795.00        $1,669.50
                                sales transactions

 10/17/2019   IDK     OP        E-mails with attorneys re draft of ordinary course         0.60      1095.00          $657.00
                                transaction motion, including review of same (.4);
                                E-mails with client, others as to the Targa marketing
                                (.2)

 10/17/2019   GVD     OP        Review ordinary course protocol motion; conference         0.60        795.00         $477.00
                                with J. Morris re same

 10/17/2019   GVD     OP        Review and respond to U.S. Trustee comments to             1.40        795.00        $1,113.00
                                cash management and critical vendor motions

 10/18/2019   JNP     OP        Conference with Ira D. Kharasch regarding                  0.30      1025.00          $307.50
                                management issues.

 10/18/2019   KKY     OP        Draft (.2), serve (.1), and prepare for filing and         0.60        395.00         $237.00
                                service (.3) notice of entry of interim order and final
                                hearing re cash management motion

 10/21/2019   JAM     OP        Review revised ordinary course protocol motion             1.30      1025.00         $1,332.50
                                (1.3)

 10/21/2019   GVD     OP        Research ordinary course under Section 363; revise         3.20        795.00        $2,544.00
                                ordinary course protocol motion re same

 10/21/2019   GVD     OP        Revise and circulate ordinary course motion                0.70        795.00         $556.50

 10/22/2019   MBL     OP        Revise motion to approve protocol for ordinary             2.50        925.00        $2,312.50
                                course transactions.

 10/22/2019   JMF     OP        Review first day declaration.                              1.10        895.00         $984.50

 10/22/2019   GVD     OP        Review vendor contracts                                    1.40        795.00        $1,113.00

 10/22/2019   GVD     OP        Prepare for conference with D. Klos re vendor              0.40        795.00         $318.00
                                contracts; conference with D. Klos re prepetition
                                vendor contracts
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38           Page 55 of 80


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    29
Highland Capital Management LP                                                                    Invoice 123595
36027 - 00002                                                                                     October 31, 2019


                                                                                          Hours           Rate        Amount

 10/22/2019   GVD     OP        Review vendor contracts                                    1.40        795.00        $1,113.00

 10/22/2019   GVD     OP        Prepare for conference with D. Klos re vendor              0.40        795.00         $318.00
                                contracts; conference with D. Klos re prepetition
                                vendor contracts

 10/23/2019   IDK     OP        Review of revised motion re ordinary course                0.50      1095.00          $547.50
                                transactions/protocol, including problems with same,
                                and relation to CRO expanded powers (.4);
                                Telephone conference with J. Pomerantz re same
                                and Select Fund (.1)

 10/23/2019   IDK     OP        Attend conference call with CRO and F Caruso, and          2.10      1095.00         $2,299.50
                                others re numerous issues and concerns on ordinary
                                course and out of the ordinary course business
                                transactions, including with numerous kinds of
                                funds, and related liquidity issues (1.9); E-mails with
                                F Caruso and others re the Eagle Equity funding
                                issues (.2)

 10/23/2019   JNP     OP        Review motion for ordinary course approval of              0.30      1025.00          $307.50
                                transaction.

 10/23/2019   JNP     OP        Participate in call with PSZJ and DSI regarding            1.00      1025.00         $1,025.00
                                ordinary course operations.

 10/23/2019   MBL     OP        Call with client and team re ordinary course               1.30        925.00        $1,202.50
                                protocols motion.

 10/23/2019   MBL     OP        Calls with G. Demo re pending matters, client              0.30        925.00         $277.50
                                inquiries, and revisions to ordinary course motion.

 10/23/2019   GVD     OP        Conference with PSZJ working group and CRO                 1.00        795.00         $795.00
                                working group re ordinary course protocol motion

 10/23/2019   GVD     OP        Draft ordinary course protocol; correspondence with        0.50        795.00         $397.50
                                M. Litvak re same

 10/23/2019   GVD     OP        General correspondence with client and CRO re              0.40        795.00         $318.00
                                critical vendor and employee wage baskets

 10/23/2019   GVD     OP        Revise Ordinary Course Protocol Motion re                  1.50        795.00        $1,192.50
                                revisions from PSZJ team

 10/23/2019   GVD     OP        Review M. Litvak revisions to Ordinary Course              0.40        795.00         $318.00
                                Protocol Motion

 10/23/2019   GVD     OP        Conference with PSZJ working group and CRO                 1.00        795.00         $795.00
                                working group re ordinary course protocol motion

 10/23/2019   GVD     OP        Draft ordinary course protocol; correspondence with        0.50        795.00         $397.50
                                M. Litvak re same
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38        Page 56 of 80


Pachulski Stang Ziehl & Jones LLP                                                              Page:    30
Highland Capital Management LP                                                                 Invoice 123595
36027 - 00002                                                                                  October 31, 2019


                                                                                       Hours           Rate        Amount

 10/23/2019   GVD     OP        General correspondence with client and CRO re           0.40        795.00         $318.00
                                critical vendor and employee wage baskets

 10/23/2019   GVD     OP        Revise Ordinary Course Protocol Motion re               1.50        795.00        $1,192.50
                                revisions from PSZJ team

 10/24/2019   IDK     OP        Review of correspondence with CRO and others re         0.80      1095.00          $876.00
                                further modification of ordinary course transaction
                                motion/protocol (.2); emails with attorneys re same
                                and re new issue of Debtor paying fees of
                                professionals for affiliates and reimbursement (.2);
                                Telephone conference with Milbank Tweed re its
                                questions on same and street name changes (.2);
                                emails with M Litvak re client decisions on Carey
                                transaction and questions on same (.2)

 10/24/2019   JNP     OP        Emails to and from Gregory V. Demo regarding            0.10      1025.00          $102.50
                                ordinary course motion.

 10/24/2019   GVD     OP        Revise and circulate to working group ordinary          0.50        795.00         $397.50
                                course protocol

 10/24/2019   GVD     OP        Further revise and circulate draft ordinary course      3.10        795.00        $2,464.50
                                protocol motion

 10/24/2019   GVD     OP        Conference with client and M. Litvak re potential       1.00        795.00         $795.00
                                transactional issues

 10/24/2019   GVD     OP        Multiple conferences with potential ordinary course     1.90        795.00        $1,510.50
                                and special professionals

 10/24/2019   GVD     OP        Revise and circulate to working group ordinary          0.50        795.00         $397.50
                                course protocol

 10/24/2019   GVD     OP        Further revise and circulate draft ordinary course      3.10        795.00        $2,464.50
                                protocol motion

 10/24/2019   GVD     OP        Conference with client and M. Litvak re potential       1.00        795.00         $795.00
                                transactional issues

 10/25/2019   IDK     OP        Various emails with F Caruso re cash issues and         0.50      1095.00          $547.50
                                model, including brief review (.3); Telephone
                                conference and e-mails with G. Demo re status of
                                ordinary course business taxes, and need to
                                recirculate (.2)

 10/25/2019   MBL     OP        Review and comment on ordinary course protocols         0.50        925.00         $462.50
                                motion.

 10/25/2019   JEO     OP        Review resolution for Uniform Depository                0.40        895.00         $358.00
                                Agreement (.2) and email to UST Analyst Karen
                                Starr re same.
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                   Entered 12/11/19 15:30:38          Page 57 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    31
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate        Amount

 10/25/2019   GVD     OP        Further revise and circulate motion re ordinary          0.50        795.00         $397.50
                                course protocol

 10/26/2019   MBL     OP        Review revisions to ordinary course protocols            0.30        925.00         $277.50
                                motion.

 10/26/2019   GVD     OP        Revise ordinary course protocol motions re               0.90        795.00         $715.50
                                comments from M. Litvak

 10/27/2019   IDK     OP        E-mails with G. Demo re need to revise ordinary          0.50      1095.00          $547.50
                                course motion re further information on Multi Select
                                Fund, including review of same information.

 10/27/2019   JNP     OP        Conference with Ira D. Kharasch and I. Leventon          0.70      1025.00          $717.50
                                regarding operations and liquidity issues.

 10/28/2019   PJJ     OP        Research supplemental cash management                    0.50        395.00         $197.50
                                precedents.

 10/28/2019   PJJ     OP        Draft supplemental cash management motion.               0.80        395.00         $316.00

 10/28/2019   GVD     OP        Further update ordinary course protocol motion re        3.30        795.00        $2,623.50
                                incorporation of intercompany transactions and
                                comments from I. Kharasch

 10/29/2019   IDK     OP        Review of correspondence with client and others re       1.40      1095.00         $1,533.00
                                client's changes to ordinary course protocols (.3);
                                E-mails with client and CRO re descriptions and
                                issues re Eagle Equity and other transactions, and
                                whether to include in motion (.3); Review of various
                                next drafts of same motion (.3); Numerous E-mails
                                with client, CRO, others, re how to deal with various
                                trading issues, and how to solve by referring to CRO
                                protocol in his employment app (.5).

 10/29/2019   JNP     OP        Review emails regarding ordinary course of business      0.10      1025.00          $102.50
                                motion.

 10/29/2019   KKY     OP        Draft notice re OCB protocol motion                      0.20        395.00          $79.00

 10/29/2019   KKY     OP        Prepare for filing and service OCB protocol motion       0.30        395.00         $118.50

 10/29/2019   MBL     OP        Review emails from client re summary of ordinary         0.20        925.00         $185.00
                                course transactions.

 10/29/2019   MBL     OP        Review and comment on ordinary course protocols          1.70        925.00        $1,572.50
                                motion.

 10/29/2019   MBL     OP        Emails with team and client re ordinary course           0.30        925.00         $277.50
                                protocols.

 10/29/2019   JEO     OP        Review and finalize Precautionary Motion of the          0.50        895.00         $447.50
                                Debtor for Order Approving Protocols for the
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                      Entered 12/11/19 15:30:38      Page 58 of 80


Pachulski Stang Ziehl & Jones LLP                                                              Page:    32
Highland Capital Management LP                                                                 Invoice 123595
36027 - 00002                                                                                  October 31, 2019


                                                                                       Hours           Rate         Amount
                                Debtor to Implement Certain Transactions in the
                                Ordinary Course of Business
 10/29/2019   GVD     OP        Further revise and finalize ordinary course protocol    3.40        795.00         $2,703.00
                                motion; conferences with D. Klos regarding same;
                                conferences with Pachulski Stang Ziehl & Jones and
                                HCMLP team regarding same.

 10/30/2019   MBL     OP        Call with team re ordinary course protocols (0.4);      1.00        925.00          $925.00
                                follow-up call with DSI re same (0.6).

 10/30/2019   GVD     OP        Pachulski Stang Ziehl & Jones and DSI group call        1.00        795.00          $795.00
                                regarding protocol for assessing ordinary course
                                transactions.

                                                                                       66.60                      $56,724.00

  Retention of Prof. [B160]
 10/23/2019   JEO     RP        Review conflicts report for PSZJ retention              1.00        895.00          $895.00

 10/23/2019   GVD     RP        Review conflicts list for affiliate issues              0.30        795.00          $238.50

 10/23/2019   GVD     RP        Review conflicts list for affiliate issues              0.30        795.00          $238.50

 10/24/2019   GVD     RP        Conference with J. O'Neill re conflicts issues          0.30        795.00          $238.50

 10/24/2019   GVD     RP        Conference with J. O'Neill re conflicts issues          0.30        795.00          $238.50

 10/25/2019   JEO     RP        Review and update PSZJ Retention application            0.50        895.00          $447.50

 10/28/2019   KKY     RP        Draft notice re PSZJ retention application              0.20        395.00           $79.00

 10/29/2019   JEO     RP        Review and finalize Application/Motion to               0.60        895.00          $537.00
                                Employ/Retain Pachulski Stang Ziehl & Jones LLP
                                as Counsel for the Debtor and Debtor in Possession

                                                                                        3.50                       $2,912.50

  Ret. of Prof./Other
 10/18/2019   KKY     RPO       Draft (.2), serve (.1), and prepare for filing and      0.60        395.00          $237.00
                                service (.3) notice of KCC retention application and
                                entry of order re same

 10/18/2019   PJJ     RPO       Draft ordinary course professionals motion.             0.80        395.00          $316.00

 10/21/2019   MBL     RPO       Review and comment on OCP motion.                       0.30        925.00          $277.50

 10/21/2019   MBL     RPO       Emails with team re CRO retention; review prior         0.20        925.00          $185.00
                                agreements.

 10/21/2019   LAF     RPO       Legal research re: CROs and chapter 11 trustees.        0.80        425.00          $340.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                     Entered 12/11/19 15:30:38        Page 59 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    33
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate        Amount

 10/21/2019   GVD     RPO       Correspondence with K. Irving re ordinary course         0.10        795.00          $79.50
                                professionals and next steps

 10/22/2019   IDK     RPO       Consider alternatives in expanding power/authority       1.90      1095.00         $2,080.50
                                of CRO, including review of numerous precedent re
                                different roles of CROs and changes to corporate
                                governance re same, as well as related trustee issues
                                re same, and prior draft of Redeemer settlement re
                                same for limitations on transactions, including prep
                                of summaries for same (1.7); E-mails and telephone
                                conference with J. Pomerantz re status of same (.2)

 10/22/2019   KKY     RPO       Respond (.1) to email from Peter J. Keane re DSI         0.30        395.00         $118.50
                                retention documents; and prepare (.2) attachments to
                                same

 10/22/2019   PJJ     RPO       Revise special counsel retention application.            0.20        395.00          $79.00

 10/22/2019   PJJ     RPO       Research CRO retention.                                  0.40        395.00         $158.00

 10/22/2019   PJJ     RPO       Draft CRO retention application.                         1.20        395.00         $474.00

 10/22/2019   JEO     RPO       Review precedent for DSI retention                       0.60        895.00         $537.00

 10/22/2019   JEO     RPO       Work on conflicts list for retentions                    0.90        895.00         $805.50

 10/22/2019   JEO     RPO       Emails with Greg Demo re retention issues                0.40        895.00         $358.00

 10/22/2019   LAF     RPO       Legal research re: CRO appointments & chapter 11         2.30        425.00         $977.50
                                trustees.

 10/22/2019   JAM     RPO       Telephone conference with Greg Demo regarding            0.90      1025.00          $922.50
                                Foley Gardere retention (0.4); review documents/
                                correspondence regarding Foley Gardere (0.5)

 10/22/2019   PJK     RPO       Research re CRO issues, emails with James E.             0.50        695.00         $347.50
                                O'Neill re same, discuss with James E. O'Neill

 10/22/2019   GVD     RPO       Update template for special counsel retentions           1.10        795.00         $874.50

 10/22/2019   GVD     RPO       Review and draft motion to retain chief restructuring    1.70        795.00        $1,351.50
                                officer

 10/22/2019   GVD     RPO       Conference with I. Leventon and J. Morris re             0.60        795.00         $477.00
                                retention of Foley Gardere and Lynn Pinker

 10/22/2019   GVD     RPO       Update template for special counsel retentions           1.10        795.00         $874.50

 10/22/2019   GVD     RPO       Review and draft motion to retain chief restructuring    1.70        795.00        $1,351.50
                                officer

 10/22/2019   GVD     RPO       Conference with I. Leventon and J. Morris re             0.60        795.00         $477.00
                                retention of Foley Gardere and Lynn Pinker
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38         Page 60 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    34
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate        Amount

 10/23/2019   IDK     RPO       E-mails with G Demo re my questions on Debtor's          2.70      1095.00         $2,956.50
                                operating agreement and corporate governance
                                issues for CRO/trustee considerations, including his
                                memo in response with operating agreement, as well
                                as GP appointment of officers and duties of same
                                (.6); review of further precedent re expanded CRO
                                powers & relevant issues of corporate governance
                                (.5); Prep of extensive memo to client, CRO re
                                proposed expanded authority of CRO and
                                breakdown into 3 categories, and corporate
                                governance issues (1.4); E-mails and Telephone
                                conference with J. Pomerantz re his response to draft
                                CRO proposal (.2)

 10/23/2019   IDK     RPO       Telephone conference with J. Pomerantz re his            0.60      1095.00          $657.00
                                feedback on memo re expanded CRO duties, and
                                consider (.2); E-mails with J Kim re CRO related
                                issues and re definition of “affiliate” and exclusion
                                of LP from same (.4)

 10/23/2019   JNP     RPO       Review email from Ira D. Kharasch regarding scope        0.20      1025.00          $205.00
                                of authority for CRO; Conference with Ira D.
                                Kharasch regarding same.

 10/23/2019   JEO     RPO       Review and compile conflicts lists for professionals     0.90        895.00         $805.50

 10/23/2019   JMF     RPO       Review CRO applications.                                 0.50        895.00         $447.50

 10/23/2019   LAF     RPO       Legal research re: CROs and chapter 11 trustee           2.80        425.00        $1,190.00
                                appointment.

 10/23/2019   JAM     RPO       Telephone conference with G. Demo, B. Sharp,             0.60      1025.00          $615.00
                                others regarding retention motions, strategy.

 10/23/2019   GVD     RPO       Review M. Litvak revisions to Ordinary Course            0.40        795.00         $318.00
                                Protocol Motion

 10/23/2019   GVD     RPO       Conference with J. Morris, JP Sevilla, and CRO re        0.60        795.00         $477.00
                                retention of Foley Gardere and Lynn Pinker and
                                possible issues

 10/23/2019   GVD     RPO       Correspondence with ordinary course professionals        0.50        795.00         $397.50
                                re potential retention

 10/23/2019   GVD     RPO       Conference with K. Irving re retention of                0.20        795.00         $159.00
                                professionals

 10/23/2019   GVD     RPO       Review issues re payment of ordinary course              0.30        795.00         $238.50
                                professionals and reimbursement

 10/23/2019   GVD     RPO       Conference with J. O'Neill, Foley Gardere, and Lynn      0.80        795.00         $636.00
                                Pinker re mechanics of bankruptcy retention
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                   Entered 12/11/19 15:30:38        Page 61 of 80


Pachulski Stang Ziehl & Jones LLP                                                             Page:    35
Highland Capital Management LP                                                                Invoice 123595
36027 - 00002                                                                                 October 31, 2019


                                                                                      Hours           Rate        Amount

 10/23/2019   GVD     RPO       Conference with J. Morris, JP Sevilla, and CRO re      0.60        795.00         $477.00
                                retention of Foley Gardere and Lynn Pinker and
                                possible issues

 10/23/2019   GVD     RPO       Correspondence with ordinary course professionals      0.50        795.00         $397.50
                                re potential retention

 10/23/2019   GVD     RPO       Conference with K. Irving re retention of              0.20        795.00         $159.00
                                professionals

 10/23/2019   GVD     RPO       Review issues re payment of ordinary course            0.30        795.00         $238.50
                                professionals and reimbursement

 10/23/2019   GVD     RPO       Conference with J. O'Neill, Foley Gardere, and Lynn    0.80        795.00         $636.00
                                Pinker re mechanics of bankruptcy retention

 10/24/2019   IDK     RPO       Emails and telephone conference with J. Pomerantz      2.00      1095.00         $2,190.00
                                re his suggested revisions to memo re
                                CRO/corporate governance issues re different
                                structure (.3); Revise extensive memo to client and
                                CRO re suggested corporate governance changes
                                and authority of CRO changes (1.2); Emails with J.
                                Pomerantz re his further suggestions on same, and
                                revise memo accordingly (.3); email to client group
                                re same memo and timing (.2)

 10/24/2019   IDK     RPO       Emails and telephone conference with Hankin,           2.60      1095.00         $2,847.00
                                Redeemer counsel, re concerns on corporate
                                governance (.4); email and telephone conference
                                with Isaac L re his feedback on memo for expanded
                                CRO powers and change of corporate governance
                                (.6); Revise extensive memo re same and distribute
                                (.5); Telephone conference with Isaac L and J.
                                Pomerantz re same and further changes needed and
                                need for meeting in Dallas on same, and re
                                committee membership issues (.5); emails with CRO
                                and F Caruso re CRO expanded powers, questions re
                                same, and need for meeting in Dallas asap (.4);
                                email and telephone conference with CRO re same
                                and logistics with IDI (.2)

 10/24/2019   JNP     RPO       Review email regarding ordinary course                 0.10      1025.00          $102.50
                                professionals.

 10/24/2019   JNP     RPO       Emails to and from Ira D. Kharasch regarding           0.30      1025.00          $307.50
                                retention of CRO.

 10/24/2019   JNP     RPO       Conference with Ira D. Kharasch regarding retention    0.20      1025.00          $205.00
                                of CRO issues.

 10/24/2019   JNP     RPO       Conference with Ira D. Kharasch and I. Leventon        0.50      1025.00          $512.50
                                regarding retention of CRO.
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38         Page 62 of 80


Pachulski Stang Ziehl & Jones LLP                                                               Page:    36
Highland Capital Management LP                                                                  Invoice 123595
36027 - 00002                                                                                   October 31, 2019


                                                                                        Hours           Rate        Amount

 10/24/2019   JEO     RPO       Work on conflicts list for all professional retention    0.80        895.00         $716.00
                                applications

 10/24/2019   GVD     RPO       Conference with client re allocation of professional     0.40        795.00         $318.00
                                fees and ordinary course issues; follow up
                                correspondence with PSZJ working group re same

 10/24/2019   GVD     RPO       Conference call with Foley Gardere, Lynn Pinker, J.      0.30        795.00         $238.50
                                Morris, client and CRO re potential retention and
                                issues

 10/24/2019   GVD     RPO       Conference with K. Irving, J. O'Neill and Maples re      0.30        795.00         $238.50
                                potential retention

 10/24/2019   GVD     RPO       Conference with I. Leventon and potential                0.30        795.00         $238.50
                                professional re retention issues

 10/24/2019   GVD     RPO       Revise ordinary course professionals motion re           0.70        795.00         $556.50
                                reimbursement issues

 10/24/2019   GVD     RPO       Conference with client re allocation of professional     0.40        795.00         $318.00
                                fees and ordinary course issues; follow up
                                correspondence with PSZJ working group re same

 10/24/2019   GVD     RPO       Conference call with Foley Gardere, Lynn Pinker, J.      0.30        795.00         $238.50
                                Morris, client and CRO re potential retention and
                                issues

 10/24/2019   GVD     RPO       Conference with K. Irving, J. O'Neill and Maples re      0.30        795.00         $238.50
                                potential retention

 10/24/2019   GVD     RPO       Multiple conferences with potential ordinary course      1.90        795.00        $1,510.50
                                and special professionals

 10/24/2019   GVD     RPO       Conference with I. Leventon and potential                0.30        795.00         $238.50
                                professional re retention issues

 10/24/2019   GVD     RPO       Revise ordinary course professionals motion re           0.70        795.00         $556.50
                                reimbursement issues

 10/25/2019   IDK     RPO       Numerous e-mails and telephone conferences with          0.80      1095.00          $876.00
                                client and CRO re need for me to come to Dallas on
                                10/28 for meetings, and coordination of times and
                                logistics of meetings, changes re same

 10/25/2019   MBL     RPO       Review and comment on OCP motion.                        0.30        925.00         $277.50

 10/25/2019   MBL     RPO       Emails with team CRO authority.                          0.30        925.00         $277.50

 10/25/2019   JEO     RPO       Review and update KCC 327 retention application          0.40        895.00         $358.00

 10/25/2019   JEO     RPO       Review Foley Retention application                       0.40        895.00         $358.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38        Page 63 of 80


Pachulski Stang Ziehl & Jones LLP                                                              Page:    37
Highland Capital Management LP                                                                 Invoice 123595
36027 - 00002                                                                                  October 31, 2019


                                                                                       Hours           Rate       Amount

 10/25/2019   JEO     RPO       Work on conflicts list for all professionals            0.80        895.00        $716.00

 10/25/2019   GVD     RPO       Conference with Houlihan Lokey re potential             0.10        795.00         $79.50
                                retention

 10/25/2019   GVD     RPO       Correspondence with Deloitte re ordinary course         0.20        795.00        $159.00
                                professional retention

 10/25/2019   GVD     RPO       Review Foley Gardere retention application              0.40        795.00        $318.00

 10/25/2019   GVD     RPO       Further revise ordinary course professionals motion     1.20        795.00        $954.00
                                re reimbursement of expenses

 10/25/2019   GVD     RPO       Correspondence with PWC re special retention            0.10        795.00         $79.50

 10/25/2019   GVD     RPO       Correspondence with Foley Gardere re next steps in      0.20        795.00        $159.00
                                retention

 10/26/2019   MBL     RPO       Review and comment on draft retention                   0.50        925.00        $462.50
                                applications; emails with team re same.

 10/26/2019   JEO     RPO       Emails with Max Litvak re retention of professionals    0.40        895.00        $358.00

 10/26/2019   GVD     RPO       Revise ordinary course professionals motion re          0.30        795.00        $238.50
                                comments from M. Litvak

 10/26/2019   GVD     RPO       Review CRO proposal from I. Kharasch                    0.30        795.00        $238.50

 10/26/2019   GVD     RPO       Review retention application for Lynn Pinker            0.60        795.00        $477.00

 10/27/2019   IDK     RPO       Revise extensive memo on expanding authority of         0.80      1095.00         $876.00
                                CRO (.6); E-mails with client, CRO, others re same
                                (.2).

 10/27/2019   GVD     RPO       Revise and circulate ordinary course professionals      0.20        795.00        $159.00
                                motion

 10/28/2019   JNP     RPO       Review and comment on motion to retain CRO.             0.30      1025.00         $307.50

 10/28/2019   KKY     RPO       Draft notice re Foley retention application             0.20        395.00         $79.00

 10/28/2019   KKY     RPO       Draft notice re KCC retention application               0.20        395.00         $79.00

 10/28/2019   MBL     RPO       Address inquiries re OCP listing; emails with team      0.30        925.00        $277.50
                                re same.

 10/28/2019   MBL     RPO       Emails with team re CRO authority; review scope of      0.50        925.00        $462.50
                                duties and other pending filings.

 10/28/2019   JEO     RPO       Review status of Highland Capital Retention issues      0.60        895.00        $537.00

 10/28/2019   GVD     RPO       Call with K. Irving re updates to ordinary course       0.20        795.00        $159.00
                                professionals list
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38       Page 64 of 80


Pachulski Stang Ziehl & Jones LLP                                                             Page:    38
Highland Capital Management LP                                                                Invoice 123595
36027 - 00002                                                                                 October 31, 2019


                                                                                      Hours           Rate        Amount

 10/28/2019   GVD     RPO       Conference with A. Somers (Reid Collins & Tsai) re     0.20        795.00         $159.00
                                inclusion on OCP list

 10/28/2019   GVD     RPO       Review Foley Gardere conflicts list                    0.20        795.00         $159.00

 10/28/2019   GVD     RPO       Draft CRO Retention Application; revise same re        1.90        795.00        $1,510.50
                                comments from M. Litvak

 10/28/2019   GVD     RPO       Update CRO engagement letter; correspondence re        1.80        795.00        $1,431.00
                                same

 10/28/2019   GVD     RPO       Revise and circulate Ordinary Course Professionals     0.10        795.00          $79.50
                                Motion

 10/28/2019   GVD     RPO       Conference with Highland team, PSZJ, and CRO re        1.10        795.00         $874.50
                                WIP list

 10/29/2019   IDK     RPO       E-mails with CRO and attorneys re latest revisions     0.50      1095.00          $547.50
                                to draft motion to employ CRO with expanded
                                powers, including review of same and logistics re
                                same.

 10/29/2019   JNP     RPO       Consider issues regarding professional retentions      0.50      1025.00          $512.50
                                and related issues with B. Sharp and I. Leventon.

 10/29/2019   KKY     RPO       Serve (.1) and prepare for filing and service (.4)     0.50        395.00         $197.50
                                PSZJ retention application

 10/29/2019   KKY     RPO       Draft notice re OCP motion                             0.20        395.00          $79.00

 10/29/2019   KKY     RPO       Draft notice re DSI retention motion                   0.20        395.00          $79.00

 10/29/2019   KKY     RPO       Draft notice re foreign rep retention motion           0.20        395.00          $79.00

 10/29/2019   KKY     RPO       Draft notice re Lynn Pinker retention motion           0.20        395.00          $79.00

 10/29/2019   KKY     RPO       Serve (.1) and prepare for filing and service (.4)     0.50        395.00         $197.50
                                Foley retention application

 10/29/2019   KKY     RPO       Serve (.1) and prepare for filing and service (.4)     0.50        395.00         $197.50
                                Lynn Pinker retention application

 10/29/2019   KKY     RPO       Serve (.1) and prepare for filing and service (.4)     0.50        395.00         $197.50
                                foreign rep retention motion

 10/29/2019   KKY     RPO       Prepare for filing and service KCC retention           0.30        395.00         $118.50
                                application

 10/29/2019   KKY     RPO       Prepare for filing and service DSI retention motion    0.30        395.00         $118.50

 10/29/2019   KKY     RPO       Prepare for filing and service OCP motion              0.30        395.00         $118.50

 10/29/2019   MBL     RPO       Review and revise motion to retain CRO;                2.00        925.00        $1,850.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                   Entered 12/11/19 15:30:38        Page 65 of 80


Pachulski Stang Ziehl & Jones LLP                                                             Page:    39
Highland Capital Management LP                                                                Invoice 123595
36027 - 00002                                                                                 October 31, 2019


                                                                                      Hours           Rate        Amount
                                incorporate B. Sharp comments.
 10/29/2019   MBL     RPO       Review and comment on ordinary course                  0.80        925.00         $740.00
                                professionals motion.

 10/29/2019   JEO     RPO       Review and finalize Motion of the Debtor for Entry     0.80        895.00         $716.00
                                of an Order (I) Authorizing Bradley D. Sharp to Act
                                as Foreign Representative Pursuant to 11 U.S.C.
                                Section 1505 and (II) Granting Related Relief

 10/29/2019   JEO     RPO       Review and finalize Application/Motion to              0.60        895.00         $537.00
                                Employ/Retain Foley Gardere, Foley & Lardner
                                LLP as Special Texas Counsel

 10/29/2019   JEO     RPO       Review and finalize Application/Motion to              0.60        895.00         $537.00
                                Employ/Retain Lynn Pinker Cox & Hurst LLP as
                                Special Texas Litigation Counsel

 10/29/2019   JEO     RPO       Review and finalize Motion for Order Establishing      0.50        895.00         $447.50
                                Procedures for Interim Compensation and
                                Reimbursement of Expenses of Professionals

 10/29/2019   JEO     RPO       Review and finalize Application/Motion to              0.70        895.00         $626.50
                                Employ/Retain Development Specialists, Inc. as
                                Provide a Chief Restructuring Officer, Additional
                                Personnel, and Financial Advisory and
                                Restructuring-Related Services,

 10/29/2019   JEO     RPO       Review and finalize Motion for an Order                0.50        895.00         $447.50
                                Authorizing the Debtor to Retain, Employ, and
                                Compensate Certain Professionals Utilized by the
                                Debtors in the Ordinary Course of Business

 10/29/2019   JEO     RPO       Review and finalize Application/Motion to              0.50        895.00         $447.50
                                Employ/Retain Kurtzman Carson Consultants as
                                Administrative Advisor

 10/29/2019   GVD     RPO       Conference PWC regarding ordinary course               0.60        795.00         $477.00
                                retention application; correspondence with client
                                regarding same.

 10/29/2019   GVD     RPO       Further revise and finalize ordinary course            1.40        795.00        $1,113.00
                                professionals motion.

 10/29/2019   GVD     RPO       Revise and circulate CRO retention application and     2.10        795.00        $1,669.50
                                engagement letter.

 10/29/2019   GVD     RPO       Review and finalize Lynn Pinker and Foley Gardere      1.30        795.00        $1,033.50
                                retention applications.

 10/30/2019   JEO     RPO       Email with Greg Demo re OCP requirements               0.40        895.00         $358.00

 10/30/2019   GVD     RPO       Correspondence with K. Irving regarding revisions      0.10        795.00          $79.50
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38          Page 66 of 80


Pachulski Stang Ziehl & Jones LLP                                                                Page:    40
Highland Capital Management LP                                                                   Invoice 123595
36027 - 00002                                                                                    October 31, 2019


                                                                                         Hours           Rate         Amount
                                to ordinary course professionals motion.
 10/30/2019   GVD     RPO       Draft Houlihan Lokey retention application.               0.20        795.00          $159.00

 10/31/2019   JEO     RPO       Review and response to committee request for              0.40        895.00          $358.00
                                conflicts list

 10/31/2019   GVD     RPO       Review Houlihan engagement letter and draft               1.10        795.00          $874.50
                                retention application.

 10/31/2019   GVD     RPO       Correspondence with Pachulski Stang Ziehl & Jones         0.40        795.00          $318.00
                                and CRO regarding status of wind down
                                transactions; correspondence with client regarding
                                same.

                                                                                         80.70                      $65,127.50

  Travel
 10/17/2019   IDK     TR        Travel from LA to DE for 1st day hearing tomorrow         5.60        547.50         $3,066.00
                                (Billed at 1/2 rate)

 10/17/2019   GVD     TR        Travel to Delaware for First Day Hearing (Billed at       2.10        397.50          $834.75
                                1/2 rate)

 10/18/2019   IDK     TR        Travel from DE to LA from 1st day hearing (Billed         6.20        547.50         $3,394.50
                                at 1/2 rate)

 10/18/2019   JNP     TR        Travel from New York for first day hearing. (Billed       1.90        512.50          $973.75
                                at 1/2 rate)

 10/18/2019   JNP     TR        Travel back from first day hearings.Billed at 1/2         4.20        512.50         $2,152.50
                                rate)

 10/18/2019   MBL     TR        Travel to DE for hearing (from NY). (Billed at 1/2        2.50        462.50         $1,156.25
                                rate)

 10/18/2019   MBL     TR        Travel from DE following hearing. (Billed at 1/2          7.50        462.50         $3,468.75
                                rate)

 10/18/2019   JAM     TR        Travel New York to Wilmington (1.2); Travel               3.00        512.50         $1,537.50
                                Wilmington to New York (1.8). (Billed at 1/2 rate)

 10/18/2019   GVD     TR        Travel from First Day Hearing in Delaware to New          3.00        397.50         $1,192.50
                                York (Billed at 1/2 rate)

 10/27/2019   IDK     TR        Travel from LA to Dallas for client meetings              3.50        547.50         $1,916.25
                                tomorrow (Billed at 1/2 rate)

 10/27/2019   JNP     TR        Travel to east coast for formation meeting. (Billed at    4.10        512.50         $2,101.25
                                1/2 rate)

 10/28/2019   IDK     TR        Travel from Dallas to LA from client meetings.            4.50        547.50         $2,463.75
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                  Entered 12/11/19 15:30:38         Page 67 of 80


Pachulski Stang Ziehl & Jones LLP                                                             Page:    41
Highland Capital Management LP                                                                Invoice 123595
36027 - 00002                                                                                 October 31, 2019


                                                                                      Hours           Rate         Amount
                                (Billed at 1/2 rate)
 10/29/2019   JNP     TR        Travel back to Los Angeles after formation hearing.    4.60        512.50         $2,357.50
                                Billed at 1/2 rate)

                                                                                      52.70                      $26,615.25

  TOTAL SERVICES FOR THIS MATTER:                                                                            $383,583.75
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38   Page 68 of 80


Pachulski Stang Ziehl & Jones LLP                                                        Page:    42
Highland Capital Management LP                                                           Invoice 123595
36027 - 00002                                                                            October 31, 2019



 Expenses
 10/17/2019   AT         Auto Travel Expense [E109] Taxi, IDK                                 43.75
 10/17/2019   AT         Auto Travel Expense [E109] NYC Taxi, GVD                             30.96
 10/17/2019   BM         Business Meal [E111] Seamless, Naya Mezze Grill, Working             16.32
                         Meal, GVD
 10/17/2019   DC         36027.00001 Advita Charges for 10-17-19                              15.00
 10/17/2019   DC         36027.00001 Advita Charges for 10-17-19                               7.50
 10/17/2019   DC         36027.00001 Advita Charges for 10-17-19                              57.50
 10/17/2019   DC         36027.00001 Advita Charges for 10-17-19                              24.95
 10/17/2019   DC         Delivery/ Courier Service [E107] (Advita) Overtime, T.               10.50
                         Robinson
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               16.18
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               16.18
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               11.84
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               15.11
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                                9.94
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                                9.94
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                                9.94
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               16.18
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               16.18
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               16.18
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               16.18
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               16.18
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               16.56
 10/17/2019   FE         36027.00001 FedEx Charges for 10-17-19                               16.18
 10/17/2019   FX         36027.00001 Fax Pages for 10-17-19                                    5.75
 10/17/2019   LN         36027.00001 Lexis Charges for 10-17-19                               15.62
 10/17/2019   RE         ( 10 @0.10 PER PG)                                                    1.00
 10/17/2019   RE         ( 112 @0.10 PER PG)                                                  11.20
 10/17/2019   RE         ( 126 @0.10 PER PG)                                                  12.60
 10/17/2019   RE         ( 14 @0.10 PER PG)                                                    1.40
 10/17/2019   RE         ( 14 @0.10 PER PG)                                                    1.40
 10/17/2019   RE         ( 140 @0.10 PER PG)                                                  14.00
 10/17/2019   RE         ( 2 @0.10 PER PG)                                                     0.20
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19           Entered 12/11/19 15:30:38   Page 69 of 80


Pachulski Stang Ziehl & Jones LLP                                               Page:    43
Highland Capital Management LP                                                  Invoice 123595
36027 - 00002                                                                   October 31, 2019

 10/17/2019   RE         ( 28@0.10 PER PG)                                            2.80
 10/17/2019   RE         ( 28 @0.10 PER PG)                                           2.80
 10/17/2019   RE         ( 315 @0.10 PER PG)                                         31.50
 10/17/2019   RE         ( 56 @0.10 PER PG)                                           5.60
 10/17/2019   RE         ( 599 @0.10 PER PG)                                         59.90
 10/17/2019   RE         ( 616 @0.10 PER PG)                                         61.60
 10/17/2019   RE         ( 7 @0.10 PER PG)                                            0.70
 10/17/2019   RE         ( 70 @0.10 PER PG)                                           7.00
 10/17/2019   RE         ( 70 @0.10 PER PG)                                           7.00
 10/17/2019   RE         ( 72 @0.10 PER PG)                                           7.20
 10/17/2019   RE         ( 821 @0.10 PER PG)                                         82.10
 10/17/2019   RE         ( 84 @0.10 PER PG)                                           8.40
 10/17/2019   RE         ( 84 @0.10 PER PG)                                           8.40
 10/17/2019   RE         ( 84 @0.10 PER PG)                                           8.40
 10/17/2019   RE         ( 84@0.10 PER PG)                                            8.40
 10/17/2019   RE         ( 98 @0.10 PER PG)                                           9.80
 10/17/2019   RE         ( 98 @0.10 PER PG)                                           9.80
 10/17/2019   RE         ( 14 @0.10 PER PG)                                           1.40
 10/17/2019   RE         ( 56 @0.10 PER PG)                                           5.60
 10/17/2019   RE         ( 42 @0.10 PER PG)                                           4.20
 10/17/2019   RE         ( 182 @0.10 PER PG)                                         18.20
 10/17/2019   RE2        SCAN/COPY ( 32 @0.10 PER PG)                                 3.20
 10/17/2019   RE2        SCAN/COPY ( 120 @0.10 PER PG)                               12.00
 10/17/2019   RE2        SCAN/COPY ( 44 @0.10 PER PG)                                 4.40
 10/17/2019   RE2        SCAN/COPY ( 32 @0.10 PER PG)                                 3.20
 10/17/2019   RE2        SCAN/COPY ( 23 @0.10 PER PG)                                 2.30
 10/17/2019   RE2        SCAN/COPY ( 23 @0.10 PER PG)                                 2.30
 10/17/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 10/17/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 10/17/2019   RE2        SCAN/COPY ( 106 @0.10 PER PG)                               10.60
 10/17/2019   RE2        SCAN/COPY ( 36 @0.10 PER PG)                                 3.60
 10/17/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                 1.00
 10/17/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 10/17/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                 2.40
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                 Entered 12/11/19 15:30:38    Page 70 of 80


Pachulski Stang Ziehl & Jones LLP                                                     Page:    44
Highland Capital Management LP                                                        Invoice 123595
36027 - 00002                                                                         October 31, 2019


 10/17/2019   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                        3.10
 10/17/2019   RE2        SCAN/COPY ( 44 @0.10 PER PG)                                        4.40
 10/17/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                        2.40
 10/17/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                         0.30
 10/17/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                         0.10
 10/17/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 10/17/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                         0.10
 10/17/2019   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                        3.10
 10/17/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                        1.50
 10/17/2019   TE         Travel Expense [E110] Amtrak, Tkt. 2900602586355, from            361.00
                         New York to Delaware, JAM
 10/18/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,           42.85
                         to Amtrak, JAM
 10/18/2019   AT         Auto Travel Expense [E109] All Taxi, GVD                           21.36
 10/18/2019   BM         Business Meal [E111] La Fia, Business Meal, IDK                   180.00
 10/18/2019   BM         Business Meal [E111] Dunkin Donuts, working meal, JAM               2.93
 10/18/2019   DC         36027.00001 Advita Charges for 10-18-19                            39.50
 10/18/2019   DC         36027.00001 Advita Charges for 10-18-19                           164.70
 10/18/2019   RE         ( 135 @0.10 PER PG)                                                13.50
 10/18/2019   RE         ( 110 @0.10 PER PG)                                                11.00
 10/18/2019   RE         ( 30 @0.10 PER PG)                                                  3.00
 10/18/2019   RE         ( 15 @0.10 PER PG)                                                  1.50
 10/18/2019   RE         ( 1 @0.10 PER PG)                                                   1.00
 10/18/2019   RE         ( 190 @0.10 PER PG)                                                19.00
 10/18/2019   RE         ( 2@0.10 PER PG)                                                    0.20
 10/18/2019   RE         ( 108@0.10 PER PG)                                                 10.80
 10/18/2019   RE         ( 36 @0.10 PER PG)                                                  3.60
 10/18/2019   RE         ( 1798 @0.10 PER PG)                                              179.80
 10/18/2019   RE         ( 15 @0.10 PER PG)                                                  1.50
 10/18/2019   RE         ( 2642@0.10 PER PG)                                               264.20
 10/18/2019   RE         ( 4118 @0.10 PER PG)                                              411.80
 10/18/2019   RE         ( 2088@0.10 PER PG)                                               208.80
 10/18/2019   RE         ( 2668 @0.10 PER PG)                                              266.80
 10/18/2019   RE         ( 1983 @0.10 PER PG)                                              198.30
 10/18/2019   RE         ( 290 @0.10 PER PG)                                                29.00
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                 Entered 12/11/19 15:30:38    Page 71 of 80


Pachulski Stang Ziehl & Jones LLP                                                     Page:    45
Highland Capital Management LP                                                        Invoice 123595
36027 - 00002                                                                         October 31, 2019


 10/18/2019   RE         ( 7 @0.10 PER PG)                                                   0.70
 10/18/2019   RE2        SCAN/COPY ( 44 @0.10 PER PG)                                        4.40
 10/18/2019   RE2        SCAN/COPY ( 44 @0.10 PER PG)                                        4.40
 10/18/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                        1.30
 10/18/2019   RE2        SCAN/COPY ( 270 @0.10 PER PG)                                      27.00
 10/18/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                         0.80
 10/18/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                        2.00
 10/18/2019   RE2        SCAN/COPY ( 88 @0.10 PER PG)                                        8.80
 10/18/2019   TE         Travel Expense [E110] Amtrak, Tkt. 2905150519013, from            404.00
                         New York to Wilmington, GVD
 10/19/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,          122.71
                         from Amtrak to Residence, JAM
 10/19/2019   AT         Auto Travel Expense [E109] Mohamed Hasan Woodside                  13.50
                         Taxi, GVD
 10/19/2019   HT         Hotel Expense [E110] Hotel Dupont, 10/17/19-10/18/19, 1           299.20
                         night, GVD
 10/21/2019   AT         Auto Travel Expense [E109] Taxi, IDK                               56.56
 10/21/2019   BM         Business Meal [E111] Legal Seafoods, Business Meal, IDK           227.22
 10/21/2019   DC         36027.00001 Advita Charges for 10-21-19                            22.50
 10/21/2019   DC         36027.00001 Advita Charges for 10-21-19                            82.83
 10/21/2019   DC         36027.00001 Advita Charges for 10-21-19                            50.00
 10/21/2019   HT         Hotel Expense [E110] Hotel Dupont, 1 night, IDK                   303.20
 10/21/2019   RE         ( 1 @0.10 PER PG)                                                   0.10
 10/21/2019   RE         ( 10 @0.10 PER PG)                                                  1.00
 10/21/2019   RE2        SCAN/COPY ( 47 @0.10 PER PG)                                        4.70
 10/21/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                        1.90
 10/21/2019   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                        3.70
 10/21/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                                        3.80
 10/21/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                         0.50
 10/21/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                         0.50
 10/21/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                         0.30
 10/21/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                        1.40
 10/21/2019   RE2        SCAN/COPY ( 81 @0.10 PER PG)                                        8.10
 10/21/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                        1.60
 10/21/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                         0.70
 10/21/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                         0.50
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                  Entered 12/11/19 15:30:38   Page 72 of 80


Pachulski Stang Ziehl & Jones LLP                                                      Page:    46
Highland Capital Management LP                                                         Invoice 123595
36027 - 00002                                                                          October 31, 2019

 10/21/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                        1.10
 10/21/2019   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                        3.70
 10/21/2019   RE2        SCAN/COPY ( 41 @0.10 PER PG)                                        4.10
 10/21/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                        1.50
 10/21/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                        1.90
 10/22/2019   BB         36027.00002 Bloomberg Charges for 10-22-19                          7.70
 10/22/2019   BB         36027.00002 Bloomberg Charges for 10-22-19                          6.50
 10/22/2019   CC         Conference Call [E105] CourtCall, F. Caruso                        58.00
 10/22/2019   RE         ( 1 @0.10 PER PG)                                                   0.10
 10/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                         0.70
 10/22/2019   RE2        SCAN/COPY ( 36 @0.10 PER PG)                                        3.60
 10/22/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                         0.50
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 10/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                         0.70
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 10/22/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                        1.00
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 10/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                         0.70
 10/22/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                        1.30
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                         0.40
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                         0.40
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                         0.40
 10/22/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                        1.10
 10/22/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                        1.20
 10/22/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                         0.50
 10/22/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                         0.50
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                         0.40
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                         0.40
 10/22/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                         0.30
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 10/22/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                        1.60
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19          Entered 12/11/19 15:30:38   Page 73 of 80


Pachulski Stang Ziehl & Jones LLP                                              Page:    47
Highland Capital Management LP                                                 Invoice 123595
36027 - 00002                                                                  October 31, 2019


 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                0.40
 10/22/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                0.80
 10/22/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                               1.00
 10/22/2019   RE2        SCAN/COPY ( 17 @0.10 PER PG)                               1.70
 10/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                0.70
 10/22/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                0.60
 10/22/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                               2.00
 10/22/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                0.50
 10/22/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                               1.40
 10/22/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                0.90
 10/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                0.70
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                0.40
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                0.40
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                0.40
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                0.10
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                0.80
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                0.90
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
 10/22/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                0.80
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                0.40
 10/22/2019   RE2        SCAN/COPY ( 25 @0.10 PER PG)                               2.50
 10/22/2019   RE2        SCAN/COPY ( 37 @0.10 PER PG)                               3.70
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                Entered 12/11/19 15:30:38   Page 74 of 80


Pachulski Stang Ziehl & Jones LLP                                                    Page:    48
Highland Capital Management LP                                                       Invoice 123595
36027 - 00002                                                                        October 31, 2019

 10/22/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                       0.50
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 10/22/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 10/22/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 10/22/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                       0.40
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                       0.40
 10/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                       0.40
 10/22/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 10/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 10/22/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                      1.50
 10/22/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 10/22/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                      3.00
 10/22/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 10/22/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                       0.80
 10/22/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                       0.80
 10/22/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 10/22/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                      1.00
 10/23/2019   BB         36027.00002 Bloomberg Charges for 10-23-19                       30.00
 10/23/2019   BB         36027.00002 Bloomberg Charges for 10-23-19                        1.50
 10/23/2019   BB         36027.00002 Bloomberg Charges for 10-23-19                       30.00
 10/23/2019   BB         36027.00002 Bloomberg Charges for 10-23-19                        3.20
 10/23/2019   BB         36027.00002 Bloomberg Charges for 10-23-19                       30.00
 10/23/2019   RE         ( 22 @0.10 PER PG)                                                2.20
 10/23/2019   RE         ( 2 @0.10 PER PG)                                                 0.20
 10/23/2019   RE         ( 14 @0.10 PER PG)                                                1.40
 10/23/2019   RE2        SCAN/COPY ( 36 @0.10 PER PG)                                      3.60
 10/23/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                       0.60
 10/23/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 10/23/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                      1.50
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                  Entered 12/11/19 15:30:38    Page 75 of 80


Pachulski Stang Ziehl & Jones LLP                                                      Page:    49
Highland Capital Management LP                                                         Invoice 123595
36027 - 00002                                                                          October 31, 2019


 10/23/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/23/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/23/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                         2.70
 10/24/2019   BM         Business Meal [E111] Seamless, Naya Mezze Grill, Working            16.32
                         Meal, GVD
 10/24/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                         3.00
 10/24/2019   RE2        SCAN/COPY ( 25 @0.10 PER PG)                                         2.50
 10/24/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                         1.60
 10/24/2019   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                         3.10
 10/24/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                         1.50
 10/24/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                         4.80
 10/24/2019   RE2        SCAN/COPY ( 49 @0.10 PER PG)                                         4.90
 10/24/2019   RE2        SCAN/COPY ( 44 @0.10 PER PG)                                         4.40
 10/24/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                         2.00
 10/24/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                         2.40
 10/24/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                         1.50
 10/24/2019   RE2        SCAN/COPY ( 23 @0.10 PER PG)                                         2.30
 10/24/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                         1.20
 10/24/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                         1.30
 10/25/2019   AF         Air Fare [E110] American Airlines, Tkt. 0017469211447,             690.41
                         from LAX to DFW, DFW to LAX, IDK
 10/25/2019   RE         ( 8 @0.10 PER PG)                                                    0.80
 10/25/2019   RE         ( 4 @0.10 PER PG)                                                    0.40
 10/25/2019   RE         ( 23 @0.10 PER PG)                                                   2.30
 10/25/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 10/25/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/25/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                         1.10
 10/25/2019   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                         2.90
 10/25/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                         1.90
 10/25/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                         1.50
 10/25/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                         1.80
 10/25/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                         2.40
 10/26/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                         2.40
 10/27/2019   AT         Auto Travel Expense [E109] Taxi, IDK                                43.75
 10/28/2019   BM         Business Meal [E111] Seamless, Just Salad, Working Meal,            20.79
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                    Entered 12/11/19 15:30:38    Page 76 of 80


Pachulski Stang Ziehl & Jones LLP                                                        Page:    50
Highland Capital Management LP                                                           Invoice 123595
36027 - 00002                                                                            October 31, 2019

                         GVD
 10/28/2019   HT         Hotel Expense [E110] Crescent Hotel, 1 night, IDK                    349.71
 10/28/2019   LN         36027.00002 Lexis Charges for 10-28-19                                15.62
 10/28/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                           2.10
 10/28/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                           3.00
 10/28/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                           1.50
 10/28/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                           2.70
 10/28/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                           1.80
 10/28/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                           1.10
 10/28/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                           2.40
 10/28/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                           3.30
 10/29/2019   AT         Auto Travel Expense [E109] Creative Taxi, GVD                         30.35
 10/29/2019   BM         Business Meal [E111] Seamless, Chopt Creative, Working                23.78
                         Meal, GVD
 10/29/2019   DC         Delivery/ Courier Service [E107] (Advita) Overtime, L.                69.00
                         Lewis
 10/29/2019   DC         36027.00001 Advita Charges for 10-29-19                               60.00
 10/29/2019   DC         36027.00001 Advita Charges for 10-29-19                              113.00
 10/29/2019   PO         36027.00001 :Postage Charges for 10-29-19                             33.30
 10/29/2019   PO         36027.00001 :Postage Charges for 10-29-19                             70.20
 10/29/2019   RE         ( 1320 @0.10 PER PG)                                                 132.00
 10/29/2019   RE         ( 9 @0.10 PER PG)                                                      0.90
 10/29/2019   RE         ( 9699 @0.10 PER PG)                                                 969.90
 10/29/2019   RE         ( 7 @0.10 PER PG)                                                      0.70
 10/29/2019   RE         ( 1485 @0.10 PER PG)                                                 148.50
 10/29/2019   RE         ( 41 @0.10 PER PG)                                                     4.10
 10/29/2019   RE         ( 4148 @0.10 PER PG)                                                 414.80
 10/29/2019   RE         ( 3207 @0.10 PER PG)                                                 320.70
 10/29/2019   RE         ( 1830 @0.10 PER PG)                                                 183.00
 10/29/2019   RE         ( 163 @0.10 PER PG)                                                   16.30
 10/29/2019   RE         ( 217 @0.10 PER PG)                                                   21.70
 10/29/2019   RE         ( 1403 @0.10 PER PG)                                                 140.30
 10/29/2019   RE         ( 34 @0.10 PER PG)                                                     3.40
 10/29/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                           2.70
 10/29/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                           3.30
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19          Entered 12/11/19 15:30:38   Page 77 of 80


Pachulski Stang Ziehl & Jones LLP                                              Page:    51
Highland Capital Management LP                                                 Invoice 123595
36027 - 00002                                                                  October 31, 2019

 10/29/2019   RE2        SCAN/COPY ( 25 @0.10 PER PG)                               2.50
 10/29/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                               1.10
 10/29/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                               2.10
 10/29/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                               1.40
 10/29/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                               1.50
 10/29/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                0.40
 10/29/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                               2.40
 10/29/2019   RE2        SCAN/COPY ( 23 @0.10 PER PG)                               2.30
 10/29/2019   RE2        SCAN/COPY ( 25 @0.10 PER PG)                               2.50
 10/29/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                0.50
 10/29/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                0.30
 10/29/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                               1.30
 10/29/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                0.50
 10/29/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                               1.30
 10/29/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                               3.80
 10/29/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                               1.20
 10/29/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                               1.80
 10/29/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                0.40
 10/29/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                0.70
 10/29/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                0.60
 10/29/2019   RE2        SCAN/COPY ( 66 @0.10 PER PG)                               6.60
 10/29/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                               3.80
 10/29/2019   RE2        SCAN/COPY ( 29 @0.10 PER PG)                               2.90
 10/29/2019   RE2        SCAN/COPY ( 34 @0.10 PER PG)                               3.40
 10/29/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                               1.00
 10/29/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                               1.80
 10/29/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                               2.40
 10/29/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                               2.40
 10/29/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                               2.70
 10/29/2019   RE2        SCAN/COPY ( 17 @0.10 PER PG)                               1.70
 10/29/2019   RE2        SCAN/COPY ( 31 @0.10 PER PG)                               3.10
 10/29/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                               2.20
 10/29/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                               2.20
 10/29/2019   RE2        SCAN/COPY ( 23 @0.10 PER PG)                               2.30
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                 Entered 12/11/19 15:30:38    Page 78 of 80


Pachulski Stang Ziehl & Jones LLP                                                     Page:    52
Highland Capital Management LP                                                        Invoice 123595
36027 - 00002                                                                         October 31, 2019


 10/30/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,           32.10
                         from court to PSZJ NY, GVD
 10/30/2019   AT         Auto Travel Expense [E109] S and R Medallion Taxi, GVD             29.76
 10/30/2019   BM         Business Meal [E111] Crescent Hotel, Business Meal, IDK            73.00
 10/30/2019   BM         Meal [E111] Just Salad, Working Meal, GVD                          10.77
 10/30/2019   DC         36027.00001 Advita Charges for 10-30-19                           112.50
 10/30/2019   RE         ( 1 @0.10 PER PG)                                                   0.10
 10/30/2019   RE         ( 8 @0.10 PER PG)                                                   0.80
 10/30/2019   RE         ( 6 @0.10 PER PG)                                                   0.60
 10/30/2019   RE         ( 186 @0.10 PER PG)                                                18.60
 10/30/2019   RE         ( 1 @0.10 PER PG)                                                   0.10
 10/30/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                         0.30
 10/30/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                         0.30
 10/30/2019   RE2        SCAN/COPY ( 28 @0.10 PER PG)                                        2.80
 10/30/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                        4.80
 10/30/2019   RE2        SCAN/COPY ( 49 @0.10 PER PG)                                        4.90
 10/30/2019   RE2        SCAN/COPY ( 49 @0.10 PER PG)                                        4.90
 10/30/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                                        3.80
 10/30/2019   RE2        SCAN/COPY ( 49 @0.10 PER PG)                                        4.90
 10/30/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                        4.80
 10/30/2019   RE2        SCAN/COPY ( 28 @0.10 PER PG)                                        2.80
 10/30/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                        1.00
 10/30/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                                        3.80
 10/30/2019   RE2        SCAN/COPY ( 49 @0.10 PER PG)                                        4.90
 10/30/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                         0.30
 10/30/2019   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                        2.90
 10/30/2019   RE2        SCAN/COPY ( 99 @0.10 PER PG)                                        9.90
 10/30/2019   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                        2.90
 10/30/2019   RE2        SCAN/COPY ( 42 @0.10 PER PG)                                        4.20
 10/30/2019   RE2        SCAN/COPY ( 100 @0.10 PER PG)                                      10.00
 10/30/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                                        3.80
 10/30/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                        1.00
 10/30/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                         0.30
 10/30/2019   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                        3.70
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19          Entered 12/11/19 15:30:38    Page 79 of 80


Pachulski Stang Ziehl & Jones LLP                                              Page:    53
Highland Capital Management LP                                                 Invoice 123595
36027 - 00002                                                                  October 31, 2019

 10/30/2019   RE2        SCAN/COPY ( 36 @0.10 PER PG)                                 3.60
 10/31/2019   PAC        Pacer - Court Research                                     224.00
 10/31/2019   RE         ( 52 @0.10 PER PG)                                           5.20
 10/31/2019   RE         ( 7 @0.10 PER PG)                                            0.70
 10/31/2019   RE         ( 924 @0.10 PER PG)                                         92.40
 10/31/2019   RE         ( 1 @0.10 PER PG)                                            0.10
 10/31/2019   RE         ( 10 @0.10 PER PG)                                           1.00
 10/31/2019   RE         ( 10 @0.10 PER PG)                                           1.00

   Total Expenses for this Matter                                            $9,958.84
    Case 19-34054-sgj11 Doc 235 Filed 12/11/19                Entered 12/11/19 15:30:38       Page 80 of 80


Pachulski Stang Ziehl & Jones LLP                                                         Page:    54
Highland Capital Management LP                                                            Invoice 123595
36027 - 00002                                                                             October 31, 2019


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        10/31/2019

Total Fees                                                                                           $383,583.75

Total Expenses                                                                                           9,958.84

Total Due on Current Invoice                                                                         $393,542.59

  Outstanding Balance from prior invoices as of        10/31/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due



             Total Amount Due on Current and Prior Invoices:                                          $393,542.59
